Exhibit 10.40

 

MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

 

 

 

 

MB LONGVIEW TRIANGLE, L.L.C.,

a Delaware limited liability company, as mortgagor (Borrower)

 

for the benefit of

 

LASALLE BANK NATIONAL ASSOCIATION, a national banking association,

as beneficiary (Lender)

 

--------------------------------------------------------------------------------

 

This document serves as a Fixture Filing under the Uniform Commercial Code.

 

--------------------------------------------------------------------------------

 

Borrower’s Organizational No.:  4062188

 

Dated:

 

As of February 9, 2006

Location:

 

Longview, Washington

County:

 

Cowlitz

 

Borrower’s Federal Tax I.D. No.:  20-3827062

 

PREPARED BY AND UPON

RECORDATION RETURN TO:

 

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661-3693

Attention:  Victoria Shusterman, Esq.

 

--------------------------------------------------------------------------------


 

THIS MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (this “Mortgage”) is made
as of this 9th day of February, 2006 by MB LONGVIEW TRIANGLE, L.L.C., a Delaware
limited liability company,  having its principal place of business at 2901
Butterfield Road, Oak Brook, Illinois 60523, as mortgagor (“Borrower”), in favor
of LASALLE BANK NATIONAL ASSOCIATION, a national banking association, having an
address at 135 South LaSalle Street, Suite 2905, Chicago, Illinois 60603, as
beneficiary (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Loan Agreement dated as of the date hereof
between Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
Borrower has agreed to borrow from Lender the sum of TWENTY-THREE MILLION SIX
HUNDRED THOUSAND AND NO/100 DOLLARS ($23,600,000.00) (the “Loan”) as evidenced
by that certain Promissory Note dated the date hereof made by Borrower to Lender
(such Note, together with all extensions, renewals, replacements, restatements
or modifications thereof being hereinafter referred to as the “Note”).  The
final payment of the principal and interest due under the Note, if not sooner
paid or payable as provided therein, is due on March 1, 2011;

 

WHEREAS, Borrower desires to secure the payment of the Debt (as defined in the
Loan Agreement) and the performance of all of its obligations under the Note,
the Loan Agreement and the other Loan Documents; and

 

WHEREAS, this Mortgage is that certain “Mortgage” as defined in the Loan
Agreement, and payment, fulfillment, and performance by Borrower of its
obligations thereunder and under the other Loan Documents are, subject to the
limitations set forth herein, secured hereby, and each and every term and
provision of the Loan Agreement and the Note, including the rights, remedies,
obligations, covenants, conditions, agreements, indemnities, representations and
warranties of the parties therein, are hereby incorporated by reference herein
as though set forth in full and shall be considered a part of this Mortgage (the
Loan Agreement, the Note, this Mortgage, that certain Assignment of Leases and
Rents of even date herewith made by Borrower in favor of Lender (the “Assignment
of Leases”) and all other documents evidencing or securing the Debt are
hereinafter referred to collectively as the “Loan Documents”).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Mortgage:


 


ARTICLE I


 


GRANTS OF SECURITY


 


1.1                                 PROPERTY MORTGAGED.  BORROWER DOES HEREBY
IRREVOCABLY MORTGAGE, GIVE, GRANT, BARGAIN, SELL, ALIENATE, ENFEOFF, CONVEY,
CONFIRM, WARRANT, PLEDGE, ASSIGN, HYPOTHECATE AND

 

--------------------------------------------------------------------------------


 


GRANT A SECURITY INTEREST IN AND TO LENDER THE FOLLOWING PROPERTY, RIGHTS,
INTERESTS AND ESTATES NOW OWNED, OR HEREAFTER ACQUIRED BY BORROWER
(COLLECTIVELY, THE “PROPERTY”):


 


(A)                                  LAND.  THE REAL PROPERTY DESCRIBED IN
EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF (THE “LAND”);


 


(B)                                 ADDITIONAL LAND.  ALL ADDITIONAL LANDS,
ESTATES AND DEVELOPMENT RIGHTS HEREAFTER ACQUIRED BY BORROWER FOR USE IN
CONNECTION WITH THE LAND AND THE DEVELOPMENT OF THE LAND AND ALL ADDITIONAL
LANDS AND ESTATES THEREIN WHICH MAY, FROM TIME TO TIME, BY SUPPLEMENTAL MORTGAGE
OR OTHERWISE BE EXPRESSLY MADE SUBJECT TO THE LIEN OF THIS MORTGAGE;


 


(C)                                  IMPROVEMENTS.  THE BUILDINGS, STRUCTURES,
FIXTURES, ADDITIONS, ENLARGEMENTS, EXTENSIONS, MODIFICATIONS, REPAIRS,
REPLACEMENTS AND IMPROVEMENTS NOW OR HEREAFTER ERECTED OR LOCATED ON THE LAND
(COLLECTIVELY, THE “IMPROVEMENTS”);


 


(D)                                 EASEMENTS.  ALL EASEMENTS, RIGHTS-OF-WAY OR
USE, RIGHTS, STRIPS AND GORES OF LAND, STREETS, WAYS, ALLEYS, PASSAGES, SEWER
RIGHTS, WATER, WATER COURSES, WATER RIGHTS AND POWERS, AIR RIGHTS AND
DEVELOPMENT RIGHTS, AND ALL ESTATES, RIGHTS, TITLES, INTERESTS, PRIVILEGES,
LIBERTIES, SERVITUDES, TENEMENTS, HEREDITAMENTS AND APPURTENANCES OF ANY NATURE
WHATSOEVER, IN ANY WAY NOW OR HEREAFTER BELONGING, RELATING OR PERTAINING TO THE
LAND AND THE IMPROVEMENTS AND THE REVERSION AND REVERSIONS, REMAINDER AND
REMAINDERS, AND ALL LAND LYING IN THE BED OF ANY STREET, ROAD OR AVENUE, OPENED
OR PROPOSED, IN FRONT OF OR ADJOINING THE LAND, TO THE CENTER LINE THEREOF AND
ALL THE ESTATES, RIGHTS, TITLES, INTERESTS, DOWER AND RIGHTS OF DOWER, CURTESY
AND RIGHTS OF CURTESY, PROPERTY, POSSESSION, CLAIM AND DEMAND WHATSOEVER, BOTH
AT LAW AND IN EQUITY, OF BORROWER OF, IN AND TO THE LAND AND THE IMPROVEMENTS
AND EVERY PART AND PARCEL THEREOF, WITH THE APPURTENANCES THERETO;


 


(E)                                  EQUIPMENT.  ALL “EQUIPMENT,” AS SUCH TERM
IS DEFINED IN ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE, NOW OWNED OR HEREAFTER
ACQUIRED BY BORROWER, WHICH IS USED AT OR IN CONNECTION WITH THE IMPROVEMENTS OR
THE LAND OR IS LOCATED THEREON OR THEREIN (INCLUDING, BUT NOT LIMITED TO, ALL
MACHINERY, EQUIPMENT, FURNISHINGS, AND ELECTRONIC DATA-PROCESSING AND OTHER
OFFICE EQUIPMENT NOW OWNED OR HEREAFTER ACQUIRED BY BORROWER AND ANY AND ALL
ADDITIONS, SUBSTITUTIONS AND REPLACEMENTS OF ANY OF THE FOREGOING), TOGETHER
WITH ALL ATTACHMENTS, COMPONENTS, PARTS, EQUIPMENT AND ACCESSORIES INSTALLED
THEREON OR AFFIXED THERETO (COLLECTIVELY, THE “EQUIPMENT”).  NOTWITHSTANDING THE
FOREGOING, EQUIPMENT SHALL NOT INCLUDE ANY PROPERTY BELONGING TO TENANTS UNDER
LEASES EXCEPT TO THE EXTENT THAT BORROWER SHALL HAVE ANY RIGHT OR INTEREST
THEREIN;


 


(F)                                    FIXTURES.  ALL EQUIPMENT NOW OWNED, OR
THE OWNERSHIP OF WHICH IS HEREAFTER ACQUIRED, BY BORROWER WHICH IS SO RELATED TO
THE LAND AND IMPROVEMENTS FORMING PART OF THE PROPERTY THAT IT IS DEEMED
FIXTURES OR REAL PROPERTY UNDER THE LAW OF THE PARTICULAR STATE IN WHICH THE
EQUIPMENT IS LOCATED, INCLUDING, WITHOUT LIMITATION, ALL BUILDING OR
CONSTRUCTION MATERIALS INTENDED FOR CONSTRUCTION, RECONSTRUCTION, ALTERATION OR
REPAIR OF OR INSTALLATION ON THE PROPERTY, CONSTRUCTION EQUIPMENT, APPLIANCES,
MACHINERY, PLANT EQUIPMENT, FITTINGS, APPARATUSES, FIXTURES AND OTHER ITEMS NOW
OR HEREAFTER ATTACHED TO, INSTALLED IN OR USED IN CONNECTION WITH


 


2

--------------------------------------------------------------------------------



 


(TEMPORARILY OR PERMANENTLY) ANY OF THE IMPROVEMENTS OR THE LAND, INCLUDING, BUT
NOT LIMITED TO, ENGINES, DEVICES FOR THE OPERATION OF PUMPS, PIPES, PLUMBING,
CLEANING, CALL AND SPRINKLER SYSTEMS, FIRE EXTINGUISHING APPARATUSES AND
EQUIPMENT, HEATING, VENTILATING, PLUMBING, LAUNDRY, INCINERATING, ELECTRICAL,
AIR CONDITIONING AND AIR COOLING EQUIPMENT AND SYSTEMS, GAS AND ELECTRIC
MACHINERY, APPURTENANCES AND EQUIPMENT, POLLUTION CONTROL EQUIPMENT, SECURITY
SYSTEMS, DISPOSALS, DISHWASHERS, REFRIGERATORS AND RANGES, RECREATIONAL
EQUIPMENT AND FACILITIES OF ALL KINDS, AND WATER, GAS, ELECTRICAL, STORM AND
SANITARY SEWER FACILITIES, UTILITY LINES AND EQUIPMENT (WHETHER OWNED
INDIVIDUALLY OR JOINTLY WITH OTHERS, AND, IF OWNED JOINTLY, TO THE EXTENT OF
BORROWER’S INTEREST THEREIN) AND ALL OTHER UTILITIES WHETHER OR NOT SITUATED IN
EASEMENTS, ALL WATER TANKS, WATER SUPPLY, WATER POWER SITES, FUEL STATIONS, FUEL
TANKS, FUEL SUPPLY, AND ALL OTHER STRUCTURES, TOGETHER WITH ALL ACCESSIONS,
APPURTENANCES, ADDITIONS, REPLACEMENTS, BETTERMENTS AND SUBSTITUTIONS FOR ANY OF
THE FOREGOING AND THE PROCEEDS THEREOF (COLLECTIVELY, THE “FIXTURES”). 
NOTWITHSTANDING THE FOREGOING, “FIXTURES” SHALL NOT INCLUDE ANY PROPERTY WHICH
TENANTS ARE ENTITLED TO REMOVE PURSUANT TO LEASES EXCEPT TO THE EXTENT THAT
BORROWER SHALL HAVE ANY RIGHT OR INTEREST THEREIN;


 


(G)                                 PERSONAL PROPERTY.  ALL FURNITURE,
FURNISHINGS, OBJECTS OF ART, MACHINERY, GOODS, TOOLS, SUPPLIES, APPLIANCES,
GENERAL INTANGIBLES, CONTRACT RIGHTS, ACCOUNTS, ACCOUNTS RECEIVABLE, FRANCHISES,
LICENSES, CERTIFICATES AND PERMITS, AND ALL OTHER PERSONAL PROPERTY OF ANY KIND
OR CHARACTER WHATSOEVER (AS DEFINED IN AND SUBJECT TO THE PROVISIONS OF THE
UNIFORM COMMERCIAL CODE AS HEREINAFTER DEFINED), OTHER THAN FIXTURES, WHICH ARE
NOW OR HEREAFTER OWNED BY BORROWER AND WHICH ARE LOCATED WITHIN OR ABOUT THE
LAND AND THE IMPROVEMENTS, TOGETHER WITH ALL ACCESSORIES, REPLACEMENTS AND
SUBSTITUTIONS THERETO OR THEREFOR AND THE PROCEEDS THEREOF (COLLECTIVELY, THE
“PERSONAL PROPERTY”), AND THE RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO
ANY OF THE PERSONAL PROPERTY WHICH MAY BE SUBJECT TO ANY SECURITY INTERESTS, AS
DEFINED IN THE UNIFORM COMMERCIAL CODE, AS ADOPTED AND ENACTED BY THE STATE OR
STATES WHERE ANY OF THE PROPERTY IS LOCATED (THE “UNIFORM COMMERCIAL CODE”),
SUPERIOR IN LIEN TO THE LIEN OF THIS MORTGAGE AND ALL PROCEEDS AND PRODUCTS OF
THE ABOVE;


 


(H)                                 LEASES AND RENTS.  ALL LEASES, SUBLEASES OR
SUB-SUBLEASES, LETTINGS, LICENSES, CONCESSIONS OR OTHER AGREEMENTS (WHETHER
WRITTEN OR ORAL) PURSUANT TO WHICH ANY PERSON IS GRANTED A POSSESSORY INTEREST
IN, OR RIGHT TO USE OR OCCUPY ALL OR ANY PORTION OF THE LAND AND THE
IMPROVEMENTS, AND EVERY MODIFICATION, AMENDMENT OR OTHER AGREEMENT RELATING TO
SUCH LEASES, SUBLEASES, SUB-SUBLEASES, OR OTHER AGREEMENTS ENTERED INTO IN
CONNECTION WITH SUCH LEASES, SUBLEASES, SUB-SUBLEASES, OR OTHER AGREEMENTS AND
EVERY GUARANTEE, OF THE PERFORMANCE AND OBSERVANCE OF THE COVENANTS, CONDITIONS
AND AGREEMENTS TO BE PERFORMED AND OBSERVED BY THE OTHER PARTY THERETO,
HERETOFORE OR HEREAFTER ENTERED INTO, WHETHER BEFORE OR AFTER THE FILING BY OR
AGAINST BORROWER OF ANY PETITION FOR RELIEF UNDER 11 U.S.C. §101 ET SEQ., AS THE
SAME MAY BE AMENDED FROM TIME TO TIME (THE “BANKRUPTCY CODE”) (COLLECTIVELY, THE
“LEASES”) AND ALL RIGHT, TITLE AND INTEREST OF BORROWER, ITS SUCCESSORS AND
ASSIGNS THEREIN AND THEREUNDER, INCLUDING, WITHOUT LIMITATION, CASH OR
SECURITIES DEPOSITED THEREUNDER TO SECURE THE PERFORMANCE BY THE LESSEES OF
THEIR OBLIGATIONS THEREUNDER AND ALL RENTS, ADDITIONAL RENTS, REVENUES, ISSUES
AND PROFITS (INCLUDING ALL OIL AND GAS OR OTHER MINERAL ROYALTIES AND BONUSES)
FROM THE LAND AND THE IMPROVEMENTS WHETHER PAID OR ACCRUING BEFORE OR AFTER THE
FILING BY OR AGAINST BORROWER OF ANY


 


3

--------------------------------------------------------------------------------



 


PETITION FOR RELIEF UNDER THE BANKRUPTCY CODE (COLLECTIVELY, THE “RENTS”) AND
ALL PROCEEDS FROM THE SALE OR OTHER DISPOSITION OF THE LEASES AND THE RIGHT TO
RECEIVE AND APPLY THE RENTS TO THE PAYMENT OF THE DEBT;


 


(I)                                     CONDEMNATION AWARDS.  ALL AWARDS OR
PAYMENTS, INCLUDING INTEREST THEREON, WHICH MAY HERETOFORE AND HEREAFTER BE MADE
WITH RESPECT TO THE PROPERTY, WHETHER FROM THE EXERCISE OF THE RIGHT OF EMINENT
DOMAIN (INCLUDING BUT NOT LIMITED TO ANY TRANSFER MADE IN LIEU OF OR IN
ANTICIPATION OF THE EXERCISE OF THE RIGHT), OR FOR A CHANGE OF GRADE, OR FOR ANY
OTHER INJURY TO OR DECREASE IN THE VALUE OF THE PROPERTY SUBJECT TO THE TERMS,
PROVISIONS AND CONDITIONS OF THE LOAN AGREEMENT;


 


(J)                                     INSURANCE PROCEEDS.  ALL PROCEEDS IN
RESPECT OF THE PROPERTY UNDER ANY INSURANCE POLICIES COVERING THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO RECEIVE AND APPLY THE PROCEEDS OF
ANY INSURANCE, JUDGMENTS, OR SETTLEMENTS MADE IN LIEU THEREOF, FOR DAMAGE TO THE
PROPERTY SUBJECT TO THE TERMS, PROVISIONS AND CONDITIONS OF THE LOAN AGREEMENT;


 


(K)                                  TAX CERTIORARI.  ALL REFUNDS, REBATES OR
CREDITS IN CONNECTION WITH REDUCTION IN REAL ESTATE TAXES AND ASSESSMENTS
CHARGED AGAINST THE PROPERTY AS A RESULT OF TAX CERTIORARI OR ANY APPLICATIONS
OR PROCEEDINGS FOR REDUCTION;


 


(L)                                     CONVERSION.  ALL PROCEEDS OF THE
CONVERSION, VOLUNTARY OR INVOLUNTARY, OF ANY OF THE FOREGOING INCLUDING, WITHOUT
LIMITATION, PROCEEDS OF INSURANCE AND CONDEMNATION AWARDS, INTO CASH OR
LIQUIDATION CLAIMS;


 


(M)                               RIGHTS.  SUBJECT TO THE TERMS, PROVISIONS AND
CONDITIONS OF THE LOAN AGREEMENT, THE RIGHT, IN THE NAME AND ON BEHALF OF
BORROWER, TO APPEAR IN AND DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT
TO THE PROPERTY AND TO COMMENCE ANY ACTION OR PROCEEDING TO PROTECT THE INTEREST
OF LENDER IN THE PROPERTY;


 


(N)                                 AGREEMENTS.  ALL AGREEMENTS, CONTRACTS,
CERTIFICATES, INSTRUMENTS, FRANCHISES, PERMITS, LICENSES, PLANS, SPECIFICATIONS
AND OTHER DOCUMENTS, NOW OR HEREAFTER ENTERED INTO, AND ALL RIGHTS THEREIN AND
THERETO, RESPECTING OR PERTAINING TO THE USE, OCCUPATION, CONSTRUCTION,
MANAGEMENT OR OPERATION OF THE LAND AND ANY PART THEREOF AND ANY IMPROVEMENTS OR
RESPECTING ANY BUSINESS OR ACTIVITY CONDUCTED ON THE LAND AND ANY PART THEREOF
AND ALL RIGHT, TITLE AND INTEREST OF BORROWER THEREIN AND THEREUNDER, INCLUDING,
WITHOUT LIMITATION, THE RIGHT, UPON THE HAPPENING OF ANY DEFAULT HEREUNDER, TO
RECEIVE AND COLLECT ANY SUMS PAYABLE TO BORROWER THEREUNDER, IN EACH CASE, TO
THE EXTENT ASSIGNABLE;


 


(O)                                 TRADEMARKS.  ALL TRADENAMES, TRADEMARKS,
SERVICEMARKS, LOGOS, COPYRIGHTS, GOODWILL, BOOKS AND RECORDS AND ALL OTHER
GENERAL INTANGIBLES RELATING TO OR USED IN CONNECTION WITH THE OPERATION OF THE
PROPERTY (EXCLUDING, HOWEVER, THE NAME “INLAND” AND ANY MARK REGISTERED TO THE
INLAND GROUP, INC., OR ANY OF ITS AFFILIATES), IN EACH CASE, TO THE EXTENT
ASSIGNABLE;


 


4

--------------------------------------------------------------------------------



 


(P)                                 ACCOUNTS.  ALL RESERVES, ESCROWS AND DEPOSIT
ACCOUNTS MAINTAINED BY BORROWER WITH RESPECT TO THE PROPERTY, INCLUDING WITHOUT
LIMITATION, ALL SECURITIES, INVESTMENTS, PROPERTY AND FINANCIAL ASSETS HELD
THEREIN FROM TIME TO TIME AND ALL PROCEEDS, PRODUCTS, DISTRIBUTIONS OR DIVIDENDS
OR SUBSTITUTIONS THEREON AND THEREOF;


 


(Q)                                 LETTER OF CREDIT.  ALL LETTER-OF-CREDIT
RIGHTS (WHETHER OR NOT THE LETTER OF CREDIT IS EVIDENCED BY A WRITING) BORROWER
NOW HAS OR HEREAFTER ACQUIRES RELATING TO THE PROPERTIES, RIGHTS, TITLES AND
INTERESTS REFERRED TO IN THIS SECTION 1.1;


 


(R)                                    TORT CLAIMS.  ALL COMMERCIAL TORT CLAIMS
BORROWER NOW HAS OR HEREAFTER ACQUIRES RELATING TO THE PROPERTIES, RIGHTS,
TITLES AND INTERESTS REFERRED TO IN THIS SECTION 1.1; AND


 


(S)                                  OTHER RIGHTS.  ANY AND ALL OTHER RIGHTS OF
BORROWER IN AND TO THE ITEMS SET FORTH IN SUBSECTIONS (A) THROUGH (R) ABOVE.

 

AND without limiting any of the other provisions of this Mortgage, to the extent
permitted by applicable law, Borrower expressly grants to Lender, as secured
party, a security interest in the portion of the Property which is or may be
subject to the provisions of the Uniform Commercial Code which are applicable to
secured transactions; it being understood and agreed that the Improvements and
Fixtures are part and parcel of the Land (the Land, the Improvements and the
Fixtures collectively referred to as the “Real Property”) appropriated to the
use thereof and, whether affixed or annexed to the Real Property or not, shall
for the purposes of this Mortgage be deemed conclusively to be real estate and
mortgaged hereby.


 


1.2                                 ASSIGNMENT OF RENTS.  BORROWER HEREBY
ABSOLUTELY AND UNCONDITIONALLY ASSIGNS TO LENDER ALL OF BORROWER’S RIGHT, TITLE
AND INTEREST IN AND TO ALL CURRENT AND FUTURE LEASES AND RENTS; IT BEING
INTENDED BY BORROWER THAT THIS ASSIGNMENT CONSTITUTES A PRESENT, ABSOLUTE
ASSIGNMENT AND NOT AN ASSIGNMENT FOR ADDITIONAL SECURITY ONLY.  NEVERTHELESS,
SUBJECT TO THE TERMS OF THE ASSIGNMENT OF LEASES AND SECTION 7.1(H) OF THIS
MORTGAGE, LENDER GRANTS TO BORROWER A REVOCABLE LICENSE TO COLLECT, RECEIVE, USE
AND ENJOY THE RENTS.  BORROWER SHALL HOLD THE RENTS, OR A PORTION THEREOF
SUFFICIENT TO DISCHARGE ALL CURRENT SUMS DUE ON THE DEBT, FOR USE IN THE PAYMENT
OF SUCH SUMS.


 


1.3                                 SECURITY AGREEMENT.  THIS MORTGAGE IS BOTH A
REAL PROPERTY MORTGAGE AND A “SECURITY AGREEMENT” WITHIN THE MEANING OF THE
UNIFORM COMMERCIAL CODE.  THE PROPERTY INCLUDES BOTH REAL AND PERSONAL PROPERTY
AND ALL OTHER RIGHTS AND INTERESTS, WHETHER TANGIBLE OR INTANGIBLE IN NATURE, OF
BORROWER IN THE PROPERTY.  BY EXECUTING AND DELIVERING THIS MORTGAGE, BORROWER
HEREBY GRANTS TO LENDER, AS SECURITY FOR THE OBLIGATIONS (HEREINAFTER DEFINED),
A SECURITY INTEREST IN THE FIXTURES, THE EQUIPMENT AND THE PERSONAL PROPERTY AND
OTHER PROPERTY CONSTITUTING THE PROPERTY, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, TO THE FULL EXTENT THAT THE FIXTURES, THE EQUIPMENT AND THE PERSONAL
PROPERTY MAY BE SUBJECT TO THE UNIFORM COMMERCIAL CODE (SAID PORTION OF THE
PROPERTY SO SUBJECT TO THE UNIFORM COMMERCIAL CODE BEING CALLED THE
“COLLATERAL”).  THE COLLATERAL IS OR INCLUDES FIXTURES. IF AN EVENT OF DEFAULT
SHALL OCCUR AND BE CONTINUING, LENDER, IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES WHICH IT MAY HAVE, SHALL HAVE AND MAY EXERCISE IMMEDIATELY AND WITHOUT
DEMAND, ANY AND ALL RIGHTS AND


 


5

--------------------------------------------------------------------------------



 


REMEDIES GRANTED TO A SECURED PARTY UPON DEFAULT UNDER THE UNIFORM COMMERCIAL
CODE, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE RIGHT TO
TAKE POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, AND TO TAKE SUCH OTHER
MEASURES AS LENDER MAY DEEM NECESSARY FOR THE CARE, PROTECTION AND PRESERVATION
OF THE COLLATERAL.  UPON REQUEST OR DEMAND OF LENDER AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER SHALL, AT ITS EXPENSE,
ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO LENDER AT A CONVENIENT PLACE
(AT THE LAND IF TANGIBLE PROPERTY) REASONABLY ACCEPTABLE TO LENDER.  BORROWER
SHALL PAY TO LENDER ON DEMAND ANY AND ALL EXPENSES, INCLUDING REASONABLE LEGAL
EXPENSES AND ATTORNEYS’ FEES, INCURRED OR PAID BY LENDER IN PROTECTING ITS
INTEREST IN THE COLLATERAL AND IN ENFORCING ITS RIGHTS HEREUNDER WITH RESPECT TO
THE COLLATERAL AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT.  ANY NOTICE OF SALE, DISPOSITION OR OTHER INTENDED ACTION BY LENDER
WITH RESPECT TO THE COLLATERAL SENT TO BORROWER IN ACCORDANCE WITH THE
PROVISIONS HEREOF AT LEAST TEN (10) BUSINESS DAYS PRIOR TO SUCH ACTION, SHALL,
EXCEPT AS OTHERWISE PROVIDED BY APPLICABLE LAW, CONSTITUTE COMMERCIALLY
REASONABLE NOTICE TO BORROWER.  THE PROCEEDS OF ANY DISPOSITION OF THE
COLLATERAL, OR ANY PART THEREOF, MAY, EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE
LAW, BE APPLIED BY LENDER TO THE PAYMENT OF THE DEBT IN SUCH PRIORITY AND
PROPORTIONS AS LENDER IN ITS DISCRETION SHALL DEEM PROPER.  BORROWER’S
(DEBTOR’S) PRINCIPAL PLACE OF BUSINESS IS AS SET FORTH ON PAGE ONE HEREOF AND
THE ADDRESS OF LENDER (SECURED PARTY) IS AS SET FORTH ON PAGE ONE HEREOF.


 


1.4                                 FIXTURE FILING.  CERTAIN OF THE PROPERTY IS
OR WILL BECOME “FIXTURES” (AS THAT TERM IS DEFINED IN THE UNIFORM COMMERCIAL
CODE) ON THE LAND, DESCRIBED OR REFERRED TO IN THIS MORTGAGE, AND THIS MORTGAGE,
UPON BEING FILED FOR RECORD IN THE REAL ESTATE RECORDS OF THE CITY OR COUNTY
WHEREIN SUCH FIXTURES ARE SITUATED, SHALL OPERATE ALSO AS A FINANCING STATEMENT
FILED AS A FIXTURE FILING IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF SAID
UNIFORM COMMERCIAL CODE UPON SUCH OF THE PROPERTY THAT IS OR MAY BECOME
FIXTURES.

 

Borrower hereby authorizes Lender at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements
with or without the signature of Borrower as authorized by applicable law, as
applicable to all or part of the fixtures or Personal Property.  For purposes of
such filings, Borrower agrees to furnish any information requested by Lender
promptly upon request by Lender.  Borrower also ratifies its authorization for
Lender to have filed any like initial financing statements, amendments thereto
and continuation statements, if filed prior to the date of this Mortgage. 
Borrower hereby irrevocably constitutes and appoints Lender and any officer or
agent of Lender, with full power of substitution, as its true and lawful
attorneys- in-fact with full irrevocable power and authority in the place and
stead of Borrower or in Borrower’s own name to execute in Borrower’s name any
documents and otherwise to carry out the purposes of this Section 1.4, to the
extent that Borrower’s authorization above is not sufficient.  To the extent
permitted by law, Borrower hereby ratifies all acts said attorneys-in-fact have
lawfully done in the past or shall lawfully do or cause to be done in the future
by virtue hereof.  This power of attorney is coupled with an interest and shall
be irrevocable.


 


1.5                                 PLEDGES OF MONIES HELD.  BORROWER HEREBY
PLEDGES TO LENDER ANY AND ALL MONIES NOW OR HEREAFTER HELD BY LENDER OR ON
BEHALF OF LENDER, INCLUDING, WITHOUT LIMITATION,


 


6

--------------------------------------------------------------------------------



 


ANY SUMS DEPOSITED IN THE LOCKBOX ACCOUNT (IF ANY), THE RESERVE FUNDS AND NET
PROCEEDS, AS ADDITIONAL SECURITY FOR THE OBLIGATIONS UNTIL EXPENDED OR APPLIED
AS PROVIDED IN THIS MORTGAGE OR IN THE LOAN AGREEMENT.

 

CONDITIONS TO GRANT

 

TO HAVE AND TO HOLD the above granted and described Property and to the use and
benefit of Lender and its successors and assigns, forever;

 

IN TRUST, to secure payment to Lender of the Debt at the time and in the manner
provided for in the Note, the Loan Agreement, and this Mortgage;

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Mortgage, shall well
and truly perform the Other Obligations as set forth in this Mortgage and shall
well and truly abide by and comply with each and every covenant and condition
set forth herein and in the Note, the Loan Agreement and the other Loan
Documents, these presents and the estate hereby granted shall cease, terminate
and be void and Lender shall mark the Note “paid in full” and will, at
Borrower’s sole cost and expense, release the lien of this Mortgage; provided,
however, that Borrower’s obligation to indemnify and hold harmless Lender
pursuant to the provisions hereof shall survive any such payment or release.


 


ARTICLE II


 


DEBT AND OBLIGATIONS SECURED


 


2.1                                 DEBT.  THIS MORTGAGE AND THE GRANTS,
ASSIGNMENTS AND TRANSFERS MADE IN ARTICLE I ARE GIVEN FOR THE PURPOSE OF
SECURING THE DEBT EVIDENCED BY THE NOTE (THE “DEBT”).


 


2.2                                 OTHER OBLIGATIONS.  THIS MORTGAGE AND THE
GRANTS, ASSIGNMENTS AND TRANSFERS MADE IN ARTICLE I ARE ALSO GIVEN FOR THE
PURPOSE OF SECURING THE FOLLOWING (THE “OTHER OBLIGATIONS”):


 


(A)                                  THE PERFORMANCE OF ALL OTHER OBLIGATIONS OF
BORROWER CONTAINED HEREIN;


 


(B)                                 THE PERFORMANCE OF EACH OBLIGATION OF
BORROWER CONTAINED IN THE LOAN AGREEMENT, THE NOTE AND ANY OTHER LOAN DOCUMENT;
AND


 


(C)                                  THE PERFORMANCE OF EACH OBLIGATION OF
BORROWER CONTAINED IN ANY RENEWAL, EXTENSION, AMENDMENT, MODIFICATION,
CONSOLIDATION, CHANGE OF, OR SUBSTITUTION OR REPLACEMENT FOR, ALL OR ANY PART OF
THE NOTE, THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


7

--------------------------------------------------------------------------------



 


2.3                                 DEBT AND OTHER OBLIGATIONS.  BORROWER’S
OBLIGATIONS FOR THE PAYMENT OF THE DEBT AND THE PERFORMANCE OF THE OTHER
OBLIGATIONS SHALL BE REFERRED TO COLLECTIVELY HEREIN AS THE “OBLIGATIONS.”


 


ARTICLE III


 


BORROWER COVENANTS

 

Borrower covenants and agrees that:


 


3.1                                 PAYMENT OF DEBT.  BORROWER WILL PAY THE DEBT
AT THE TIME AND IN THE MANNER PROVIDED IN THE LOAN AGREEMENT, THE NOTE AND THIS
MORTGAGE.


 


3.2                                 INCORPORATION BY REFERENCE.  ALL THE
COVENANTS, CONDITIONS AND AGREEMENTS CONTAINED IN (A) THE LOAN AGREEMENT,
(B) THE NOTE AND (C) ALL AND ANY OF THE OTHER LOAN DOCUMENTS, ARE HEREBY MADE A
PART OF THIS MORTGAGE TO THE SAME EXTENT AND WITH THE SAME FORCE AS IF FULLY SET
FORTH HEREIN.


 


3.3                                 INSURANCE.  BORROWER SHALL OBTAIN AND
MAINTAIN, OR CAUSE TO BE MAINTAINED, IN FULL FORCE AND EFFECT AT ALL TIMES
INSURANCE WITH RESPECT TO BORROWER AND THE PROPERTY AS REQUIRED PURSUANT TO THE
LOAN AGREEMENT.


 


3.4                                 MAINTENANCE OF PROPERTY.  BORROWER SHALL
CAUSE THE PROPERTY TO BE MAINTAINED IN A GOOD AND SAFE CONDITION AND REPAIR. 
THE IMPROVEMENTS, THE FIXTURES, THE EQUIPMENT AND THE PERSONAL PROPERTY SHALL
NOT BE REMOVED, DEMOLISHED OR MATERIALLY ALTERED EXCEPT AS PROVIDED FOR IN THE
LOAN AGREEMENT (EXCEPT FOR NORMAL REPLACEMENT OF THE FIXTURES, THE EQUIPMENT OR
THE PERSONAL PROPERTY, TENANT FINISH AND REFURBISHMENT OF THE IMPROVEMENTS)
WITHOUT THE CONSENT OF LENDER AS PROVIDED FOR IN THE LOAN AGREEMENT.  BORROWER
SHALL PROMPTLY REPAIR, REPLACE OR REBUILD ANY PART OF THE PROPERTY WHICH MAY BE
DESTROYED BY ANY CASUALTY, OR BECOME DAMAGED, WORN OR DILAPIDATED AND SHALL
COMPLETE AND PAY FOR ANY STRUCTURE AT ANY TIME IN THE PROCESS OF CONSTRUCTION OR
REPAIR ON THE LAND EXCEPT AS SET FORTH IN THE LOAN AGREEMENT.


 


3.5                                 WASTE.  BORROWER SHALL NOT COMMIT OR SUFFER
ANY WASTE OF THE PROPERTY OR MAKE ANY CHANGE IN THE USE OF THE PROPERTY WHICH
WILL IN ANY WAY MATERIALLY INCREASE THE RISK OF FIRE OR OTHER HAZARD ARISING OUT
OF THE OPERATION OF THE PROPERTY, OR TAKE ANY ACTION THAT MIGHT INVALIDATE OR
ALLOW THE CANCELLATION OF ANY POLICY, OR DO OR PERMIT TO BE DONE THEREON
ANYTHING THAT MAY IN ANY WAY MATERIALLY IMPAIR THE VALUE OF THE PROPERTY OR THE
SECURITY OF THIS MORTGAGE.  BORROWER WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER, PERMIT ANY DRILLING OR EXPLORATION FOR OR EXTRACTION, REMOVAL, OR
PRODUCTION OF ANY MINERALS FROM THE SURFACE OR THE SUBSURFACE OF THE LAND,
REGARDLESS OF THE DEPTH THEREOF OR THE METHOD OF MINING OR EXTRACTION THEREOF.


 


3.6                                 PAYMENT FOR LABOR AND MATERIALS.  (A) 
SUBJECT TO THE TERMS, PROVISIONS AND CONDITIONS OF THE LOAN AGREEMENT, BORROWER
WILL PROMPTLY PAY OR CAUSE TO BE PAID WHEN DUE ALL BILLS AND COSTS FOR LABOR,
MATERIALS, AND SPECIFICALLY FABRICATED MATERIALS (“LABOR AND MATERIAL COSTS”)
INCURRED IN CONNECTION WITH THE PROPERTY AND NEVER PERMIT TO EXIST BEYOND THE
DUE DATE


 


8

--------------------------------------------------------------------------------



 


THEREOF IN RESPECT OF THE PROPERTY OR ANY PART THEREOF ANY LIEN OR SECURITY
INTEREST, EVEN THOUGH INFERIOR TO THE LIENS AND THE SECURITY INTERESTS HEREOF,
AND IN ANY EVENT NEVER PERMIT TO BE CREATED OR EXIST IN RESPECT OF THE PROPERTY
OR ANY PART THEREOF ANY OTHER OR ADDITIONAL LIEN OR SECURITY INTEREST OTHER THAN
THE LIENS OR SECURITY INTERESTS HEREOF EXCEPT FOR THE PERMITTED ENCUMBRANCES.


 


(B)                                 SUBJECT TO THE TERMS, PROVISIONS AND
CONDITIONS OF THE LOAN AGREEMENT, AFTER PRIOR WRITTEN NOTICE TO LENDER,
BORROWER, OR ANY TENANT OF THE PROPERTY PURSUANT TO THE TERMS OF SUCH TENANT’S
LEASE, AT ITS OWN EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING, PROMPTLY
INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE AMOUNT OR
VALIDITY OR APPLICATION IN WHOLE OR IN PART OF ANY OF THE LABOR AND MATERIAL
COSTS, PROVIDED THAT (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
UNDER THE LOAN AGREEMENT, THE NOTE, THIS MORTGAGE OR ANY OF THE OTHER LOAN
DOCUMENTS, (II) BORROWER IS PERMITTED TO DO SO UNDER THE PROVISIONS OF ANY OTHER
MORTGAGE, DEED OF TRUST OR DEED TO SECURE DEBT AFFECTING THE PROPERTY,
(III) SUCH PROCEEDING SHALL SUSPEND THE COLLECTION OF THE LABOR AND MATERIAL
COSTS FROM BORROWER AND FROM THE PROPERTY OR BORROWER SHALL HAVE PAID ALL OF THE
LABOR AND MATERIAL COSTS UNDER PROTEST, (IV) SUCH PROCEEDING SHALL BE PERMITTED
UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY OTHER INSTRUMENT
TO WHICH BORROWER IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER,
(V) NEITHER THE PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE IN
DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELED OR LOST, AND (VI) BORROWER
SHALL HAVE FURNISHED THE SECURITY AS MAY BE REQUIRED IN THE PROCEEDING, OR AS
MAY BE REASONABLY REQUESTED BY LENDER TO INSURE THE PAYMENT OF ANY CONTESTED
LABOR AND MATERIAL COSTS, TOGETHER WITH ALL INTEREST AND PENALTIES THEREON.


 


3.7                                 PERFORMANCE OF OTHER AGREEMENTS.  BORROWER
SHALL OBSERVE AND PERFORM EACH AND EVERY TERM, COVENANT AND PROVISION TO BE
OBSERVED OR PERFORMED BY BORROWER PURSUANT TO THE LOAN AGREEMENT, ANY OTHER LOAN
DOCUMENT AND ANY OTHER AGREEMENT OR RECORDED INSTRUMENT AFFECTING OR PERTAINING
TO THE PROPERTY AND ANY AMENDMENTS, MODIFICATIONS OR CHANGES THERETO.


 


3.8                                 CHANGE OF NAME, IDENTITY OR STRUCTURE. 
EXCEPT AS SET FORTH IN THE LOAN AGREEMENT, BORROWER SHALL NOT CHANGE BORROWER’S
NAME, IDENTITY (INCLUDING ITS TRADE NAME OR NAMES) OR, IF NOT AN INDIVIDUAL,
BORROWER’S CORPORATE, PARTNERSHIP OR OTHER STRUCTURE WITHOUT NOTIFYING LENDER OF
SUCH CHANGE IN WRITING AT LEAST THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE OF
SUCH CHANGE AND, IN THE CASE OF A CHANGE IN BORROWER’S STRUCTURE, WITHOUT FIRST
OBTAINING THE PRIOR WRITTEN CONSENT OF LENDER WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED PROVIDED THAT SUCH ACTION IS
OTHERWISE IN COMPLIANCE WITH THE LOAN AGREEMENT.  BORROWER SHALL EXECUTE AND
DELIVER TO LENDER, PRIOR TO OR CONTEMPORANEOUSLY WITH THE EFFECTIVE DATE OF ANY
SUCH CHANGE, ANY FINANCING STATEMENT OR FINANCING STATEMENT CHANGE REASONABLY
REQUIRED BY LENDER TO ESTABLISH OR MAINTAIN THE VALIDITY, PERFECTION AND
PRIORITY OF THE SECURITY INTEREST GRANTED HEREIN.  AT THE REQUEST OF LENDER,
BORROWER SHALL EXECUTE A CERTIFICATE IN FORM REASONABLY SATISFACTORY TO LENDER
LISTING THE TRADE NAMES UNDER WHICH BORROWER INTENDS TO OPERATE THE PROPERTY,
AND REPRESENTING AND WARRANTING THAT BORROWER DOES BUSINESS UNDER NO OTHER TRADE
NAME WITH RESPECT TO THE PROPERTY.


 


9

--------------------------------------------------------------------------------



 


3.9                                 TITLE.  BORROWER HAS GOOD AND INDEFEASIBLE
FEE SIMPLE TITLE TO THE REAL PROPERTY COMPRISING PART OF THE PROPERTY AND GOOD
TITLE TO THE BALANCE OF SUCH PROPERTY, FREE AND CLEAR OF ALL LIENS (AS DEFINED
IN THE LOAN AGREEMENT) WHATSOEVER EXCEPT THE PERMITTED ENCUMBRANCES (AS DEFINED
IN THE LOAN AGREEMENT), SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN
DOCUMENTS AND THE LIENS CREATED BY THE LOAN DOCUMENTS.  TO BORROWER’S ACTUAL
KNOWLEDGE, THE PERMITTED ENCUMBRANCES IN THE AGGREGATE DO NOT MATERIALLY
ADVERSELY AFFECT THE VALUE, OPERATION OR USE OF THE PROPERTY OF BORROWER’S
ABILITY TO REPAY THE LOAN.  THIS MORTGAGE, WHEN PROPERLY RECORDED IN THE
APPROPRIATE RECORDS, TOGETHER WITH ANY UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS REQUIRED TO BE FILED IN CONNECTION THEREWITH, WILL CREATE (A) A
VALID, PERFECTED FIRST PRIORITY LIEN, SECURITY TITLE AND SECURITY INTEREST ON
THE PROPERTY, TO THE EXTENT SUCH SECURITY INTEREST CAN BE PERFECTED BY FILING;
SUBJECT ONLY TO ANY APPLICABLE PERMITTED ENCUMBRANCES, SUCH OTHER LIENS AS ARE
PERMITTED PURSUANT TO THE LOAN DOCUMENTS AND THE LIENS CREATED BY THE LOAN
DOCUMENTS.  THERE ARE NO CLAIMS FOR PAYMENT FOR WORK, LABOR OR MATERIALS
AFFECTING THE PROPERTY WHICH ARE PAST DUE AND ARE OR MAY BECOME A LIEN PRIOR TO,
OR OF EQUAL PRIORITY WITH, THE LIENS CREATED BY THE LOAN DOCUMENTS UNLESS SUCH
CLAIMS FOR PAYMENTS ARE BEING CONTESTED IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS MORTGAGE.


 


3.10                           LETTER OF CREDIT RIGHTS.  IF BORROWER IS AT ANY
TIME A BENEFICIARY UNDER A LETTER OF CREDIT RELATING TO THE PROPERTIES, RIGHTS,
TITLES AND INTERESTS REFERENCED IN SECTION 1.1 OF THIS MORTGAGE NOW OR HEREAFTER
ISSUED IN FAVOR OF BORROWER, BORROWER SHALL PROMPTLY NOTIFY LENDER THEREOF AND,
AT THE REQUEST AND OPTION OF LENDER, BORROWER SHALL, PURSUANT TO AN AGREEMENT IN
FORM AND SUBSTANCE SATISFACTORY TO LENDER, EITHER (I) ARRANGE FOR THE ISSUER AND
ANY CONFIRMER OF SUCH LETTER OF CREDIT TO CONSENT TO AN ASSIGNMENT TO LENDER OF
THE PROCEEDS OF ANY DRAWING UNDER THE LETTER OF CREDIT OR (II) ARRANGE FOR
LENDER TO BECOME THE TRANSFEREE BENEFICIARY OF THE LETTER OF CREDIT, WITH LENDER
AGREEING, IN EACH CASE THAT THE PROCEEDS OF ANY DRAWING UNDER THE LETTER OF
CREDIT ARE TO BE APPLIED AS PROVIDED IN SECTION 7.2 OF THIS MORTGAGE.


 


ARTICLE IV


 


OBLIGATIONS AND RELIANCES


 


4.1                                 RELATIONSHIP OF BORROWER AND LENDER.  THE
RELATIONSHIP BETWEEN BORROWER AND LENDER IS SOLELY THAT OF DEBTOR AND CREDITOR,
AND LENDER HAS NO FIDUCIARY OR OTHER SPECIAL RELATIONSHIP WITH BORROWER, AND NO
TERM OR CONDITION OF ANY OF THE LOAN AGREEMENT, THE NOTE, THIS MORTGAGE AND THE
OTHER LOAN DOCUMENTS SHALL BE CONSTRUED SO AS TO DEEM THE RELATIONSHIP BETWEEN
BORROWER AND LENDER TO BE OTHER THAN THAT OF DEBTOR AND CREDITOR.


 


4.2                                 NO RELIANCE ON LENDER.  THE GENERAL
PARTNERS, MEMBERS, PRINCIPALS AND (IF BORROWER IS A TRUST) BENEFICIAL OWNERS OF
BORROWER ARE EXPERIENCED IN THE OWNERSHIP AND OPERATION OF PROPERTIES SIMILAR TO
THE PROPERTY, AND BORROWER AND LENDER ARE RELYING SOLELY UPON SUCH EXPERTISE AND
BUSINESS PLAN IN CONNECTION WITH THE OWNERSHIP AND OPERATION OF THE PROPERTY. 
BORROWER IS NOT RELYING ON LENDER’S EXPERTISE, BUSINESS ACUMEN OR ADVICE IN
CONNECTION WITH THE PROPERTY.


 


10

--------------------------------------------------------------------------------



 


4.3                                 NO LENDER OBLIGATIONS.  (A) NOTWITHSTANDING
THE PROVISIONS OF SUBSECTIONS 1.1(H) AND (N) OR SECTION 1.2, LENDER IS NOT
UNDERTAKING THE PERFORMANCE OF (I) ANY OBLIGATIONS UNDER THE LEASES; OR (II) ANY
OBLIGATIONS WITH RESPECT TO SUCH AGREEMENTS, CONTRACTS, CERTIFICATES,
INSTRUMENTS, FRANCHISES, PERMITS, TRADEMARKS, LICENSES AND OTHER DOCUMENTS.


 


(B)                                 BY ACCEPTING OR APPROVING ANYTHING REQUIRED
TO BE OBSERVED, PERFORMED OR FULFILLED OR TO BE GIVEN TO LENDER PURSUANT TO THIS
MORTGAGE, THE LOAN AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, ANY OFFICER’S CERTIFICATE, BALANCE SHEET, STATEMENT OF
PROFIT AND LOSS OR OTHER FINANCIAL STATEMENT, SURVEY, APPRAISAL, OR INSURANCE
POLICY, LENDER SHALL NOT BE DEEMED TO HAVE WARRANTED, CONSENTED TO, OR AFFIRMED
THE SUFFICIENCY, THE LEGALITY OR EFFECTIVENESS OF SAME, AND SUCH ACCEPTANCE OR
APPROVAL THEREOF SHALL NOT CONSTITUTE ANY WARRANTY OR AFFIRMATION WITH RESPECT
THERETO BY LENDER.


 


4.4                                 RELIANCE.  BORROWER RECOGNIZES AND
ACKNOWLEDGES THAT IN ACCEPTING THE LOAN AGREEMENT, THE NOTE, THIS MORTGAGE AND
THE OTHER LOAN DOCUMENTS, LENDER IS EXPRESSLY AND PRIMARILY RELYING ON THE TRUTH
AND ACCURACY OF THE WARRANTIES AND REPRESENTATIONS SET FORTH IN SECTION 4.1 OF
THE LOAN AGREEMENT WITHOUT ANY OBLIGATION TO INVESTIGATE THE PROPERTY AND
NOTWITHSTANDING ANY INVESTIGATION OF THE PROPERTY BY LENDER; THAT SUCH RELIANCE
EXISTED ON THE PART OF LENDER PRIOR TO THE DATE HEREOF, THAT THE WARRANTIES AND
REPRESENTATIONS ARE A MATERIAL INDUCEMENT TO LENDER IN MAKING THE LOAN; AND THAT
LENDER WOULD NOT BE WILLING TO MAKE THE LOAN AND ACCEPT THIS MORTGAGE IN THE
ABSENCE OF THE WARRANTIES AND REPRESENTATIONS AS SET FORTH IN SECTION 4.1 OF THE
LOAN AGREEMENT.


 


ARTICLE V


 


FURTHER ASSURANCES


 


5.1                                 RECORDING OF MORTGAGE, ETC.  BORROWER
FORTHWITH UPON THE EXECUTION AND DELIVERY OF THIS MORTGAGE AND THEREAFTER, FROM
TIME TO TIME, WILL CAUSE THIS MORTGAGE AND ANY OF THE OTHER LOAN DOCUMENTS
CREATING A LIEN OR SECURITY INTEREST OR EVIDENCING THE LIEN HEREOF UPON THE
PROPERTY AND EACH INSTRUMENT OF FURTHER ASSURANCE TO BE FILED, REGISTERED OR
RECORDED IN SUCH MANNER AND IN SUCH PLACES AS MAY BE REQUIRED BY ANY PRESENT OR
FUTURE LAW IN ORDER TO PUBLISH NOTICE OF AND FULLY TO PROTECT AND PERFECT THE
LIEN OR SECURITY INTEREST HEREOF UPON, AND THE INTEREST OF LENDER IN, THE
PROPERTY.  BORROWER WILL PAY ALL TAXES, FILING, REGISTRATION OR RECORDING FEES,
AND ALL EXPENSES INCIDENT TO THE PREPARATION, EXECUTION, ACKNOWLEDGMENT AND/OR
RECORDING OF THE NOTE, THIS MORTGAGE, THE OTHER LOAN DOCUMENTS, ANY NOTE, DEED
OF TRUST OR MORTGAGE SUPPLEMENTAL HERETO, ANY SECURITY INSTRUMENT WITH RESPECT
TO THE PROPERTY AND ANY INSTRUMENT OF FURTHER ASSURANCE, AND ANY MODIFICATION OR
AMENDMENT OF THE FOREGOING DOCUMENTS, AND ALL FEDERAL, STATE, COUNTY AND
MUNICIPAL TAXES, DUTIES, IMPOSTS, ASSESSMENTS AND CHARGES ARISING OUT OF OR IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS MORTGAGE, ANY DEED OF TRUST
OR MORTGAGE SUPPLEMENTAL HERETO, ANY SECURITY INSTRUMENT WITH RESPECT TO THE
PROPERTY OR ANY INSTRUMENT OF FURTHER ASSURANCE, AND ANY MODIFICATION OR
AMENDMENT OF THE FOREGOING DOCUMENTS, EXCEPT WHERE PROHIBITED BY LAW SO TO DO.


 


11

--------------------------------------------------------------------------------



 


5.2                                 FURTHER ACTS, ETC.  BORROWER WILL, AT THE
COST OF BORROWER, AND WITHOUT EXPENSE TO LENDER, DO, EXECUTE, ACKNOWLEDGE AND
DELIVER ALL AND EVERY SUCH FURTHER ACTS, DEEDS, CONVEYANCES, DEEDS OF TRUST,
MORTGAGES, ASSIGNMENTS, NOTICES OF ASSIGNMENTS, TRANSFERS AND ASSURANCES AS
LENDER SHALL, FROM TIME TO TIME, REASONABLY REQUIRE, FOR THE BETTER ASSURING,
CONVEYING, ASSIGNING, TRANSFERRING, AND CONFIRMING UNTO LENDER THE PROPERTY AND
RIGHTS HEREBY MORTGAGED, DEEDED, GRANTED, BARGAINED, SOLD, CONVEYED, CONFIRMED,
PLEDGED, ASSIGNED, WARRANTED AND TRANSFERRED OR INTENDED NOW OR HEREAFTER SO TO
BE, OR WHICH BORROWER MAY BE OR MAY HEREAFTER BECOME BOUND TO CONVEY OR ASSIGN
TO LENDER, OR FOR CARRYING OUT THE INTENTION OR FACILITATING THE PERFORMANCE OF
THE TERMS OF THIS MORTGAGE OR FOR FILING, REGISTERING OR RECORDING THIS
MORTGAGE, OR FOR COMPLYING WITH ALL LEGAL REQUIREMENTS.  BORROWER, ON DEMAND,
WILL EXECUTE AND DELIVER, AND IN THE EVENT IT SHALL FAIL TO SO EXECUTE AND
DELIVER, HEREBY AUTHORIZES LENDER TO EXECUTE IN THE NAME OF BORROWER OR WITHOUT
THE SIGNATURE OF BORROWER TO THE EXTENT LENDER MAY LAWFULLY DO SO, ONE OR MORE
FINANCING STATEMENTS TO EVIDENCE MORE EFFECTIVELY THE SECURITY INTEREST OF
LENDER IN THE PROPERTY.  BORROWER GRANTS TO LENDER AN IRREVOCABLE POWER OF
ATTORNEY COUPLED WITH AN INTEREST FOR THE PURPOSE OF EXERCISING AND PERFECTING
ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO LENDER AT LAW AND IN EQUITY
FOLLOWING AN EVENT OF DEFAULT, INCLUDING WITHOUT LIMITATION SUCH RIGHTS AND
REMEDIES AVAILABLE TO LENDER PURSUANT TO THIS SECTION 5.2.  NOTHING CONTAINED IN
THIS SECTION 5.2 SHALL BE DEEMED TO CREATE AN OBLIGATION ON THE PART OF BORROWER
TO PAY ANY COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH THE
SECURITIZATION OR OTHER SALE OR TRANSFER OF THE LOAN.


 


5.3                                 CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY
STAMP LAWS.  (A)  IF ANY LAW IS ENACTED OR ADOPTED OR AMENDED AFTER THE DATE OF
THIS MORTGAGE WHICH DEDUCTS THE DEBT FROM THE VALUE OF THE PROPERTY FOR THE
PURPOSE OF TAXATION OR WHICH IMPOSES A TAX, EITHER DIRECTLY OR INDIRECTLY, ON
THE DEBT OR LENDER’S INTEREST IN THE PROPERTY, BORROWER WILL PAY THE TAX, WITH
INTEREST AND PENALTIES THEREON, IF ANY.  IF LENDER IS ADVISED BY COUNSEL CHOSEN
BY IT THAT THE PAYMENT OF TAX BY BORROWER WOULD BE UNLAWFUL OR TAXABLE TO LENDER
OR UNENFORCEABLE OR PROVIDE THE BASIS FOR A DEFENSE OF USURY THEN LENDER SHALL
HAVE THE OPTION BY WRITTEN NOTICE OF NOT LESS THAN ONE HUNDRED EIGHTY (180) DAYS
TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE.


 


(B)                                 BORROWER WILL NOT CLAIM OR DEMAND OR BE
ENTITLED TO ANY CREDIT OR CREDITS ON ACCOUNT OF THE DEBT FOR ANY PART OF THE
TAXES OR OTHER CHARGES ASSESSED AGAINST THE PROPERTY, OR ANY PART THEREOF, AND
NO DEDUCTION SHALL OTHERWISE BE MADE OR CLAIMED FROM THE ASSESSED VALUE OF THE
PROPERTY, OR ANY PART THEREOF, FOR REAL ESTATE TAX PURPOSES BY REASON OF THIS
MORTGAGE OR THE DEBT.  IF SUCH CLAIM, CREDIT OR DEDUCTION SHALL BE REQUIRED BY
LAW, LENDER SHALL HAVE THE OPTION, BY WRITTEN NOTICE OF NOT LESS THAN ONE
HUNDRED EIGHTY (180) DAYS, TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE.


 


(C)                                  IF AT ANY TIME THE UNITED STATES OF
AMERICA, ANY STATE THEREOF OR ANY SUBDIVISION OF ANY SUCH STATE SHALL REQUIRE
REVENUE OR OTHER STAMPS TO BE AFFIXED TO THE NOTE, THIS MORTGAGE, OR ANY OF THE
OTHER LOAN DOCUMENTS OR IMPOSE ANY OTHER TAX OR CHARGE ON THE SAME, BORROWER
WILL PAY FOR THE SAME, WITH INTEREST AND PENALTIES THEREON, IF ANY.


 


12

--------------------------------------------------------------------------------



 


5.4                                 SPLITTING OF MORTGAGE.  THE PROVISIONS OF
SECTION 9.7 OF THE LOAN AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE HEREIN.


 


5.5                                 REPLACEMENT DOCUMENTS.  UPON RECEIPT OF AN
AFFIDAVIT OF AN OFFICER OF LENDER AS TO THE LOSS, THEFT, DESTRUCTION OR
MUTILATION OF THE NOTE OR ANY OTHER LOAN DOCUMENT WHICH IS NOT OF PUBLIC RECORD,
AND, IN THE CASE OF ANY SUCH MUTILATION, UPON SURRENDER AND CANCELLATION OF SUCH
NOTE OR OTHER LOAN DOCUMENT, BORROWER WILL ISSUE, IN LIEU THEREOF, A REPLACEMENT
NOTE OR OTHER LOAN DOCUMENT, DATED THE DATE OF SUCH LOST, STOLEN, DESTROYED OR
MUTILATED NOTE OR OTHER LOAN DOCUMENT IN THE SAME PRINCIPAL AMOUNT THEREOF AND
OTHERWISE OF LIKE TENOR.


 


ARTICLE VI


 


DUE ON SALE/ENCUMBRANCE


 


6.1                                 LENDER RELIANCE.  BORROWER ACKNOWLEDGES THAT
LENDER HAS EXAMINED AND RELIED ON THE EXPERIENCE OF BORROWER AND ITS GENERAL
PARTNERS, MEMBERS, PRINCIPALS AND (IF BORROWER IS A TRUST) BENEFICIAL OWNERS IN
OWNING AND OPERATING PROPERTIES SUCH AS THE PROPERTY IN AGREEING TO MAKE THE
LOAN, AND WILL CONTINUE TO RELY ON BORROWER’S OWNERSHIP OF THE PROPERTY AS A
MEANS OF MAINTAINING THE VALUE OF THE PROPERTY AS SECURITY FOR REPAYMENT OF THE
DEBT AND THE PERFORMANCE OF THE OTHER OBLIGATIONS.  BORROWER ACKNOWLEDGES THAT
LENDER HAS A VALID INTEREST IN MAINTAINING THE VALUE OF THE PROPERTY SO AS TO
ENSURE THAT, SHOULD BORROWER DEFAULT IN THE REPAYMENT OF THE DEBT OR THE
PERFORMANCE OF THE OTHER OBLIGATIONS, LENDER CAN RECOVER THE DEBT BY A SALE OF
THE PROPERTY CONDUCTED IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS AND
APPLICABLE LAW.


 


6.2                                 NO SALE/ENCUMBRANCE.  EXCEPT AS SET FORTH IN
SECTION 5.2.13 OF THE LOAN AGREEMENT, BORROWER AGREES THAT BORROWER SHALL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, SELL, CONVEY, MORTGAGE, GRANT,
BARGAIN, ENCUMBER, PLEDGE, ASSIGN, OR OTHERWISE TRANSFER THE PROPERTY OR ANY
PART THEREOF, INCLUDING, BUT NOT LIMITED TO, A GRANT OF AN EASEMENT,
RESTRICTION, COVENANT, RESERVATION OR RIGHT OF WAY (EXCEPT AS EXPRESSLY
PERMITTED IN SECTION 5.2.13 OF THE LOAN AGREEMENT), OR PERMIT THE PROPERTY OR
ANY PART THEREOF TO BE SOLD, CONVEYED, MORTGAGED, GRANTED, BARGAINED,
ENCUMBERED, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED, UNLESS LENDER SHALL
CONSENT THERETO IN ACCORDANCE WITH SECTION 6.4 HEREOF.


 


6.3                                 SALE/ENCUMBRANCE DEFINED.  EXCEPT AS
PERMITTED PURSUANT TO THE TERMS OF SECTION 5.2.13 OF THE LOAN AGREEMENT, A SALE,
CONVEYANCE, MORTGAGE, GRANT, BARGAIN, ENCUMBRANCE, PLEDGE, ASSIGNMENT, OR
TRANSFER WITHIN THE MEANING OF THIS ARTICLE VI SHALL BE DEEMED TO INCLUDE, BUT
NOT BE LIMITED TO, (A) AN INSTALLMENT SALES AGREEMENT WHEREIN BORROWER AGREES TO
SELL THE PROPERTY OR ANY PART THEREOF FOR A PRICE TO BE PAID IN INSTALLMENTS;
(B) AN AGREEMENT BY BORROWER LEASING ALL OR A SUBSTANTIAL PART OF THE PROPERTY
FOR OTHER THAN ACTUAL OCCUPANCY BY A SPACE TENANT THEREUNDER OR A SALE,
ASSIGNMENT OR OTHER TRANSFER OF, OR THE GRANT OF A SECURITY INTEREST IN,
BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO ANY LEASES OR ANY RENTS; (C) THE
VOLUNTARY OR INVOLUNTARY SALE, CONVEYANCE, TRANSFER OR PLEDGE OF THE STOCK OF
THE GENERAL PARTNER OF BORROWER (OR THE STOCK OF ANY CORPORATION DIRECTLY OR
INDIRECTLY CONTROLLING SUCH


 


13

--------------------------------------------------------------------------------



 


GENERAL PARTNER BY OPERATION OF LAW OR OTHERWISE) OR THE CREATION OR ISSUANCE OF
NEW STOCK BY WHICH AN AGGREGATE OF MORE THAN TEN PERCENT (10%) OF SUCH GENERAL
PARTNER’S STOCK SHALL BE VESTED IN A PARTY OR PARTIES WHO ARE NOT NOW
STOCKHOLDERS; (D) THE VOLUNTARY OR INVOLUNTARY SALE, CONVEYANCE, TRANSFER OR
PLEDGE OF ANY GENERAL OR LIMITED PARTNERSHIP INTEREST IN BORROWER; (E) IF
BORROWER, ANY GENERAL PARTNER OF BORROWER, ANY GUARANTOR OR ANY INDEMNITOR IS A
LIMITED LIABILITY COMPANY, THE CHANGE, REMOVAL OR RESIGNATION OF A MEMBER OR
MANAGING MEMBER OR THE TRANSFER OR PLEDGE OF THE INTEREST OF ANY MEMBER OR
MANAGING MEMBER OR ANY PROFITS OR PROCEEDS RELATING TO SUCH INTEREST; OR (F) ANY
OTHER TRANSFER PROHIBITED BY THE TERMS OF THE LOAN AGREEMENT.


 


6.4                                 LENDER’S RIGHTS.  EXCEPT AS SET FORTH IN THE
LOAN AGREEMENT, LENDER RESERVES THE RIGHT TO CONDITION THE CONSENT REQUIRED
HEREUNDER UPON (A) A MODIFICATION OF THE TERMS HEREOF AND OF THE LOAN AGREEMENT,
THE NOTE OR THE OTHER LOAN DOCUMENTS; (B) AN ASSUMPTION OF THE LOAN AGREEMENT,
THE NOTE, THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS AS SO MODIFIED BY THE
PROPOSED TRANSFEREE, SUBJECT TO THE PROVISIONS OF SECTION 9.4 OF THE LOAN
AGREEMENT; (C) PAYMENT OF ALL OF LENDER’S REASONABLE EXPENSES INCURRED IN
CONNECTION WITH SUCH TRANSFER INCLUDING, WITHOUT LIMITATION, THE COST OF ANY
THIRD PARTY REPORTS, LEGAL FEES, RATING AGENCY OR REQUIRED LEGAL OPINIONS;
(D) THE PAYMENT OF AN ASSUMPTION FEE EQUAL TO ONE PERCENT (1%) OF THE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN; (E) THE CONFIRMATION IN WRITING BY
THE APPLICABLE RATING AGENCIES THAT THE PROPOSED TRANSFER WILL NOT, IN AND OF
ITSELF, RESULT IN A DOWNGRADE, QUALIFICATION OR WITHDRAWAL OF THE INITIAL, OR,
IF HIGHER, THEN CURRENT RATINGS ASSIGNED IN CONNECTION WITH ANY SECURITIZATION;
(F) INTENTIONALLY DELETED; (G) THE PROPOSED TRANSFEREE’S CONTINUED COMPLIANCE
WITH THE REPRESENTATIONS AND COVENANTS SET FORTH IN SECTION 4.1.30 AND 5.2.12 OF
THE LOAN AGREEMENT; (H) THE DELIVERY OF EVIDENCE SATISFACTORY TO LENDER THAT THE
SINGLE PURPOSE NATURE AND BANKRUPTCY REMOTENESS OF BORROWER FOLLOWING SUCH
TRANSFERS ARE IN ACCORDANCE WITH THE THEN CURRENT STANDARDS OF LENDER AND THE
RATING AGENCIES, OR (I) SUCH OTHER CONDITIONS AS LENDER SHALL DETERMINE IN ITS
REASONABLE DISCRETION TO BE IN THE INTEREST OF LENDER, INCLUDING, WITHOUT
LIMITATION, THE CREDITWORTHINESS, REPUTATION AND QUALIFICATIONS OF THE
TRANSFEREE WITH RESPECT TO THE LOAN AND THE PROPERTY.  LENDER SHALL NOT BE
REQUIRED TO DEMONSTRATE ANY ACTUAL IMPAIRMENT OF ITS SECURITY OR ANY INCREASED
RISK OF DEFAULT HEREUNDER IN ORDER TO DECLARE THE DEBT IMMEDIATELY DUE AND
PAYABLE UPON BORROWER’S SALE, CONVEYANCE, MORTGAGE, GRANT, BARGAIN, ENCUMBRANCE,
PLEDGE, ASSIGNMENT, OR TRANSFER OF THE PROPERTY WITHOUT LENDER’S CONSENT (TO THE
EXTENT SUCH CONSENT IS REQUIRED HEREUNDER OR UNDER THE LOAN AGREEMENT).  THIS
PROVISION SHALL APPLY TO EVERY SALE, CONVEYANCE, MORTGAGE, GRANT, BARGAIN,
ENCUMBRANCE, PLEDGE, ASSIGNMENT, OR TRANSFER OF THE PROPERTY REGARDLESS OF
WHETHER VOLUNTARY OR NOT, OR WHETHER OR NOT LENDER HAS CONSENTED TO ANY PREVIOUS
SALE, CONVEYANCE, MORTGAGE, GRANT, BARGAIN, ENCUMBRANCE, PLEDGE, ASSIGNMENT, OR
TRANSFER OF THE PROPERTY.


 


ARTICLE VII


 


RIGHTS AND REMEDIES UPON DEFAULT


 


7.1                                 REMEDIES.  UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT, BORROWER AGREES THAT LENDER MAY TAKE
SUCH ACTION, WITHOUT NOTICE OR DEMAND, AS IT DEEMS ADVISABLE TO PROTECT AND
ENFORCE ITS RIGHTS AGAINST BORROWER AND IN AND TO THE PROPERTY,


 


14

--------------------------------------------------------------------------------



 


INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING ACTIONS, EACH OF WHICH MAY BE
PURSUED CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY
DETERMINE, IN ITS SOLE DISCRETION, WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE
OTHER RIGHTS AND REMEDIES OF LENDER:


 


(A)                                  DECLARE THE ENTIRE UNPAID DEBT TO BE
IMMEDIATELY DUE AND PAYABLE;


 


(B)                                 INSTITUTE PROCEEDINGS, JUDICIAL OR
OTHERWISE, FOR THE COMPLETE FORECLOSURE OF THIS MORTGAGE UNDER ANY APPLICABLE
PROVISION OF LAW, IN WHICH CASE THE PROPERTY OR ANY INTEREST THEREIN MAY BE SOLD
FOR CASH OR UPON CREDIT IN ONE OR MORE PARCELS OR IN SEVERAL INTERESTS OR
PORTIONS AND IN ANY ORDER OR MANNER;


 


(C)                                  WITH OR WITHOUT ENTRY, TO THE EXTENT
PERMITTED AND PURSUANT TO THE PROCEDURES PROVIDED BY APPLICABLE LAW, INSTITUTE
PROCEEDINGS FOR THE PARTIAL FORECLOSURE OF THIS MORTGAGE FOR THE PORTION OF THE
DEBT THEN DUE AND PAYABLE, SUBJECT TO THE CONTINUING LIEN AND SECURITY INTEREST
OF THIS MORTGAGE FOR THE BALANCE OF THE DEBT NOT THEN DUE, UNIMPAIRED AND
WITHOUT LOSS OF PRIORITY;


 


(D)                                 SELL FOR CASH OR UPON CREDIT THE PROPERTY OR
ANY PART THEREOF AND ALL ESTATE, CLAIM, DEMAND, RIGHT, TITLE AND INTEREST OF
BORROWER THEREIN AND RIGHTS OF REDEMPTION THEREOF, PURSUANT TO POWER OF SALE OR
OTHERWISE, AT ONE OR MORE SALES, AS AN ENTITY OR IN PARCELS, AT SUCH TIME AND
PLACE, UPON SUCH TERMS AND AFTER SUCH NOTICE THEREOF AS MAY BE REQUIRED OR
PERMITTED BY LAW;


 


(E)                                  INSTITUTE AN ACTION, SUIT OR PROCEEDING IN
EQUITY FOR THE SPECIFIC PERFORMANCE OF ANY COVENANT, CONDITION OR AGREEMENT
CONTAINED HEREIN, IN THE NOTE, THE LOAN AGREEMENT OR IN THE OTHER LOAN
DOCUMENTS;


 


(F)                                    RECOVER JUDGMENT ON THE NOTE EITHER
BEFORE, DURING OR AFTER ANY PROCEEDINGS FOR THE ENFORCEMENT OF THIS MORTGAGE OR
THE OTHER LOAN DOCUMENTS;


 


(G)                                 APPLY FOR THE APPOINTMENT OF A RECEIVER,
TRUSTEE, LIQUIDATOR OR CONSERVATOR OF THE PROPERTY, WITHOUT NOTICE AND WITHOUT
REGARD FOR THE ADEQUACY OF THE SECURITY FOR THE DEBT AND WITHOUT REGARD FOR THE
SOLVENCY OF BORROWER, ANY GUARANTOR, INDEMNITOR WITH RESPECT TO THE LOAN OR OF
ANY PERSON, LIABLE FOR THE PAYMENT OF THE DEBT;


 


(H)                                 THE LICENSE GRANTED TO BORROWER UNDER
SECTION 1.2 HEREOF SHALL AUTOMATICALLY BE REVOKED AND LENDER MAY, TO THE EXTENT
PERMITTED PURSUANT TO PROCEDURES PROVIDED BY APPLICABLE LAW, ENTER INTO OR UPON
THE PROPERTY, EITHER PERSONALLY OR BY ITS AGENTS, NOMINEES OR ATTORNEYS AND
DISPOSSESS BORROWER AND ITS AGENTS AND SERVANTS THEREFROM, WITHOUT LIABILITY FOR
TRESPASS, DAMAGES OR OTHERWISE AND EXCLUDE BORROWER AND ITS AGENTS OR SERVANTS
WHOLLY THEREFROM, AND TAKE POSSESSION OF ALL BOOKS, RECORDS AND ACCOUNTS
RELATING THERETO AND BORROWER AGREES TO SURRENDER POSSESSION OF THE PROPERTY AND
OF SUCH BOOKS, RECORDS AND ACCOUNTS TO LENDER UPON DEMAND, AND THEREUPON LENDER
MAY (I) USE, OPERATE, MANAGE, CONTROL, INSURE, MAINTAIN, REPAIR, RESTORE AND
OTHERWISE DEAL WITH ALL AND EVERY PART OF THE PROPERTY AND CONDUCT THE BUSINESS
THEREAT; (II) COMPLETE ANY CONSTRUCTION ON THE PROPERTY IN SUCH MANNER AND FORM
AS


 


15

--------------------------------------------------------------------------------



 


LENDER DEEMS ADVISABLE; (III) MAKE ALTERATIONS, ADDITIONS, RENEWALS,
REPLACEMENTS AND IMPROVEMENTS TO OR ON THE PROPERTY; (IV) EXERCISE ALL RIGHTS
AND POWERS OF BORROWER WITH RESPECT TO THE PROPERTY, WHETHER IN THE NAME OF
BORROWER OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO MAKE, CANCEL,
ENFORCE OR MODIFY LEASES, OBTAIN AND EVICT TENANTS, AND DEMAND, SUE FOR, COLLECT
AND RECEIVE ALL RENTS OF THE PROPERTY AND EVERY PART THEREOF; (V) REQUIRE
BORROWER TO PAY MONTHLY IN ADVANCE TO LENDER, OR ANY RECEIVER APPOINTED TO
COLLECT THE RENTS, THE FAIR AND REASONABLE RENTAL VALUE FOR THE USE AND
OCCUPATION OF SUCH PART OF THE PROPERTY AS MAY BE OCCUPIED BY BORROWER;
(VI) REQUIRE BORROWER TO VACATE AND SURRENDER POSSESSION OF THE PROPERTY TO
LENDER OR TO SUCH RECEIVER AND, IN DEFAULT THEREOF, BORROWER MAY BE EVICTED BY
SUMMARY PROCEEDINGS OR OTHERWISE; AND (VII) APPLY THE RECEIPTS FROM THE PROPERTY
TO THE PAYMENT OF THE DEBT, IN SUCH ORDER, PRIORITY AND PROPORTIONS AS LENDER
SHALL DEEM APPROPRIATE IN ITS SOLE DISCRETION AFTER DEDUCTING THEREFROM ALL
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED IN CONNECTION WITH THE
AFORESAID OPERATIONS AND ALL AMOUNTS NECESSARY TO PAY THE TAXES, OTHER CHARGES,
INSURANCE AND OTHER EXPENSES IN CONNECTION WITH THE PROPERTY, AS WELL AS JUST
AND REASONABLE COMPENSATION FOR THE SERVICES OF LENDER, ITS COUNSEL, AGENTS AND
EMPLOYEES;


 


(I)                                     EXERCISE ANY AND ALL RIGHTS AND REMEDIES
GRANTED TO A SECURED PARTY UPON DEFAULT UNDER THE UNIFORM COMMERCIAL CODE,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING: (I) THE RIGHT TO
TAKE POSSESSION OF THE FIXTURES, THE EQUIPMENT, THE PERSONAL PROPERTY OR ANY
PART THEREOF, AND TO TAKE SUCH OTHER MEASURES AS LENDER MAY DEEM NECESSARY FOR
THE CARE, PROTECTION AND PRESERVATION OF THE FIXTURES, THE EQUIPMENT, THE
PERSONAL PROPERTY, AND (II) REQUEST BORROWER AT ITS EXPENSE TO ASSEMBLE THE
FIXTURES, THE EQUIPMENT, THE PERSONAL PROPERTY AND MAKE IT AVAILABLE TO LENDER
AT A CONVENIENT PLACE ACCEPTABLE TO LENDER.  ANY NOTICE OF SALE, DISPOSITION OR
OTHER INTENDED ACTION BY LENDER WITH RESPECT TO THE FIXTURES, THE EQUIPMENT, THE
PERSONAL PROPERTY SENT TO BORROWER IN ACCORDANCE WITH THE PROVISIONS HEREOF AT
LEAST FIVE (5) DAYS PRIOR TO SUCH ACTION, SHALL CONSTITUTE COMMERCIALLY
REASONABLE NOTICE TO BORROWER;


 


(J)                                     APPLY ANY SUMS THEN DEPOSITED OR HELD IN
ESCROW OR OTHERWISE BY OR ON BEHALF OF LENDER IN ACCORDANCE WITH THE TERMS OF
THE LOAN AGREEMENT, THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT TO THE PAYMENT OF
THE FOLLOWING ITEMS IN ANY ORDER IN ITS UNCONTROLLED DISCRETION:

 

(I)                                     TAXES AND OTHER CHARGES;

 

(II)                                  INSURANCE PREMIUMS;

 

(III)                               INTEREST ON THE UNPAID PRINCIPAL BALANCE OF
THE NOTE;

 

(IV)                              AMORTIZATION OF THE UNPAID PRINCIPAL BALANCE
OF THE NOTE;

 

(V)                                 ALL OTHER SUMS PAYABLE PURSUANT TO THE NOTE,
THE LOAN AGREEMENT, THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS, INCLUDING
WITHOUT LIMITATION ADVANCES MADE BY LENDER PURSUANT TO THE TERMS OF THIS
MORTGAGE;


 


(K)                                  PURSUE SUCH OTHER REMEDIES AS LENDER MAY
HAVE UNDER APPLICABLE LAW; OR


 


16

--------------------------------------------------------------------------------


 


(L)                                     APPLY THE UNDISBURSED BALANCE OF ANY NET
PROCEEDS DEFICIENCY DEPOSIT, TOGETHER WITH INTEREST THEREON, TO THE PAYMENT OF
THE DEBT IN SUCH ORDER, PRIORITY AND PROPORTIONS AS LENDER SHALL DEEM TO BE
APPROPRIATE IN ITS DISCRETION.

 

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Mortgage shall continue as a lien and security interest on
the remaining portion of the Property unimpaired and without loss of priority.


 


7.2                                 APPLICATION OF PROCEEDS.  THE PURCHASE
MONEY, PROCEEDS AND AVAILS OF ANY DISPOSITION OF THE PROPERTY, AND OR ANY PART
THEREOF, OR ANY OTHER SUMS COLLECTED BY LENDER PURSUANT TO THE NOTE, THIS
MORTGAGE OR THE OTHER LOAN DOCUMENTS, MAY BE APPLIED BY LENDER TO THE PAYMENT OF
THE DEBT IN SUCH PRIORITY AND PROPORTIONS AS LENDER IN ITS DISCRETION SHALL DEEM
PROPER.


 


7.3                                 RIGHT TO CURE DEFAULTS.  UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT OR IF BORROWER FAILS TO MAKE
ANY PAYMENT OR TO DO ANY ACT AS HEREIN PROVIDED, LENDER MAY, BUT WITHOUT ANY
OBLIGATION TO DO SO AND WITHOUT NOTICE TO OR DEMAND ON BORROWER AND WITHOUT
RELEASING BORROWER FROM ANY OBLIGATION HEREUNDER, MAKE OR DO THE SAME IN SUCH
MANNER AND TO SUCH EXTENT AS LENDER MAY DEEM NECESSARY TO PROTECT THE SECURITY
HEREOF.  LENDER IS AUTHORIZED TO ENTER UPON ACTION OR PROCEEDING TO THE PROPERTY
FOR SUCH PURPOSES, OR APPEAR IN, DEFEND, OR BRING ANY ACTION OR PROCEEDING TO
PROTECT ITS INTEREST IN THE PROPERTY OR TO FORECLOSE THIS MORTGAGE OR COLLECT
THE DEBT, AND THE COST AND EXPENSE THEREOF (INCLUDING REASONABLE ATTORNEYS’ FEES
TO THE EXTENT PERMITTED BY LAW), WITH INTEREST AS PROVIDED IN THIS SECTION 7.3,
SHALL CONSTITUTE A PORTION OF THE DEBT AND SHALL BE DUE AND PAYABLE TO LENDER
UPON DEMAND.  ALL SUCH COSTS AND EXPENSES INCURRED BY LENDER IN REMEDYING SUCH
EVENT OF DEFAULT OR SUCH FAILED PAYMENT OR ACT OR IN APPEARING IN, DEFENDING, OR
BRINGING ANY SUCH ACTION OR PROCEEDING SHALL BEAR INTEREST AT THE DEFAULT RATE,
FOR THE PERIOD AFTER NOTICE FROM LENDER THAT SUCH COST OR EXPENSE WAS INCURRED
TO THE DATE OF PAYMENT TO LENDER.  ALL SUCH COSTS AND EXPENSES INCURRED BY
LENDER TOGETHER WITH INTEREST THEREON CALCULATED AT THE DEFAULT RATE SHALL BE
DEEMED TO CONSTITUTE A PORTION OF THE DEBT AND BE SECURED BY THIS MORTGAGE AND
THE OTHER LOAN DOCUMENTS AND SHALL BE IMMEDIATELY DUE AND PAYABLE UPON DEMAND BY
LENDER THEREFOR.


 


7.4                                 ACTIONS AND PROCEEDINGS.  LENDER HAS THE
RIGHT TO APPEAR IN AND DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO
THE PROPERTY AND TO BRING ANY ACTION OR PROCEEDING, IN THE NAME AND ON BEHALF OF
BORROWER, WHICH LENDER, IN ITS DISCRETION, DECIDES SHOULD BE BROUGHT TO PROTECT
ITS INTEREST IN THE PROPERTY.


 


7.5                                 RECOVERY OF SUMS REQUIRED TO BE PAID. 
LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO TAKE ACTION TO RECOVER ANY SUM
OR SUMS WHICH CONSTITUTE A PART OF THE DEBT AS THE SAME BECOME DUE, WITHOUT
REGARD TO WHETHER OR NOT THE BALANCE OF THE DEBT SHALL BE DUE, AND WITHOUT
PREJUDICE TO THE RIGHT OF LENDER THEREAFTER TO BRING AN ACTION OF FORECLOSURE,
OR ANY OTHER ACTION, FOR A DEFAULT OR DEFAULTS BY BORROWER EXISTING AT THE TIME
SUCH EARLIER ACTION WAS COMMENCED.


 


17

--------------------------------------------------------------------------------



 


7.6                                 EXAMINATION OF BOOKS AND RECORDS.  AT
REASONABLE TIMES AND UPON REASONABLE NOTICE, LENDER, ITS AGENTS, ACCOUNTANTS AND
ATTORNEYS SHALL HAVE THE RIGHT TO EXAMINE THE RECORDS, BOOKS, MANAGEMENT AND
OTHER PAPERS OF BORROWER WHICH REFLECT UPON THEIR FINANCIAL CONDITION, AT THE
PROPERTY OR AT ANY OFFICE REGULARLY MAINTAINED BY BORROWER WHERE THE BOOKS AND
RECORDS ARE LOCATED.  LENDER AND ITS AGENTS SHALL HAVE THE RIGHT TO MAKE COPIES
AND EXTRACTS FROM THE FOREGOING RECORDS AND OTHER PAPERS.  IN ADDITION, AT
REASONABLE TIMES AND UPON REASONABLE NOTICE, LENDER, ITS AGENTS, ACCOUNTANTS AND
ATTORNEYS SHALL HAVE THE RIGHT TO EXAMINE AND AUDIT THE BOOKS AND RECORDS OF
BORROWER PERTAINING TO THE INCOME, EXPENSES AND OPERATION OF THE PROPERTY DURING
REASONABLE BUSINESS HOURS AT ANY OFFICE OF BORROWER WHERE THE BOOKS AND RECORDS
ARE LOCATED.  THIS SECTION 7.6 SHALL APPLY THROUGHOUT THE TERM OF THE NOTE AND
WITHOUT REGARD TO WHETHER AN EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING. 
UNLESS AN EVENT OF DEFAULT SHALL BE CONTINUING, IN WHICH EVENT THE ACTION
CONTEMPLATED BY THIS SECTION 7.6 SHALL BE AT BORROWER’S SOLE COST AND EXPENSE
HEREUNDER.


 


7.7                                 OTHER RIGHTS, ETC.  (A)  THE FAILURE OF
LENDER TO INSIST UPON STRICT PERFORMANCE OF ANY TERM HEREOF SHALL NOT BE DEEMED
TO BE A WAIVER OF ANY TERM OF THIS MORTGAGE.  BORROWER SHALL NOT BE RELIEVED OF
BORROWER’S OBLIGATIONS HEREUNDER BY REASON OF (I) THE FAILURE OF LENDER TO
COMPLY WITH ANY REQUEST OF BORROWER OR ANY GUARANTOR OR INDEMNITOR WITH RESPECT
TO THE LOAN TO TAKE ANY ACTION TO FORECLOSE THIS MORTGAGE OR OTHERWISE ENFORCE
ANY OF THE PROVISIONS HEREOF OR OF THE NOTE OR THE OTHER LOAN DOCUMENTS,
(II) THE RELEASE, REGARDLESS OF CONSIDERATION, OF THE WHOLE OR ANY PART OF THE
PROPERTY, OR OF ANY PERSON LIABLE FOR THE DEBT OR ANY PORTION THEREOF, OR
(III) ANY AGREEMENT OR STIPULATION BY LENDER EXTENDING THE TIME OF PAYMENT OR
OTHERWISE MODIFYING OR SUPPLEMENTING THE TERMS OF THE NOTE, THIS MORTGAGE OR THE
OTHER LOAN DOCUMENTS.


 


(B)                                 IT IS AGREED THAT THE RISK OF LOSS OR DAMAGE
TO THE PROPERTY IS ON BORROWER, AND LENDER SHALL HAVE NO LIABILITY WHATSOEVER
FOR DECLINE IN VALUE OF THE PROPERTY, FOR FAILURE TO MAINTAIN THE POLICIES, OR
FOR FAILURE TO DETERMINE WHETHER INSURANCE IN FORCE IS ADEQUATE AS TO THE AMOUNT
OF RISKS INSURED.  POSSESSION BY LENDER SHALL NOT BE DEEMED AN ELECTION OF
JUDICIAL RELIEF, IF ANY SUCH POSSESSION IS REQUESTED OR OBTAINED, WITH RESPECT
TO ANY PROPERTY OR COLLATERAL NOT IN LENDER’S POSSESSION.


 


(C)                                  LENDER MAY RESORT FOR THE PAYMENT OF THE
DEBT TO ANY OTHER SECURITY HELD BY LENDER IN SUCH ORDER AND MANNER AS LENDER, IN
ITS DISCRETION, MAY ELECT.  LENDER MAY TAKE ACTION TO RECOVER THE DEBT, OR ANY
PORTION THEREOF, OR TO ENFORCE ANY COVENANT HEREOF WITHOUT PREJUDICE TO THE
RIGHT OF LENDER THEREAFTER TO FORECLOSE THIS MORTGAGE.  THE RIGHTS OF LENDER
UNDER THIS MORTGAGE SHALL BE SEPARATE, DISTINCT AND CUMULATIVE AND NONE SHALL BE
GIVEN EFFECT TO THE EXCLUSION OF THE OTHERS.  NO ACT OF LENDER SHALL BE
CONSTRUED AS AN ELECTION TO PROCEED UNDER ANY ONE PROVISION HEREIN TO THE
EXCLUSION OF ANY OTHER PROVISION.  LENDER SHALL NOT BE LIMITED EXCLUSIVELY TO
THE RIGHTS AND REMEDIES HEREIN STATED BUT SHALL BE ENTITLED TO EVERY RIGHT AND
REMEDY NOW OR HEREAFTER AFFORDED AT LAW OR IN EQUITY.


 


7.8                                 RIGHT TO RELEASE ANY PORTION OF THE
PROPERTY.  LENDER MAY RELEASE ANY PORTION OF THE PROPERTY FOR SUCH CONSIDERATION
AS LENDER MAY REQUIRE WITHOUT, AS TO THE REMAINDER

 

18

--------------------------------------------------------------------------------


 


OF THE PROPERTY, IN ANY WAY IMPAIRING OR AFFECTING THE LIEN OR PRIORITY OF THIS
MORTGAGE, OR IMPROVING THE POSITION OF ANY SUBORDINATE LIENHOLDER WITH RESPECT
THERETO, EXCEPT TO THE EXTENT THAT THE OBLIGATIONS HEREUNDER SHALL HAVE BEEN
REDUCED BY THE ACTUAL MONETARY CONSIDERATION, IF ANY, RECEIVED BY LENDER FOR
SUCH RELEASE, AND MAY ACCEPT BY ASSIGNMENT, PLEDGE OR OTHERWISE ANY OTHER
PROPERTY IN PLACE THEREOF AS LENDER MAY REQUIRE WITHOUT BEING ACCOUNTABLE FOR SO
DOING TO ANY OTHER LIENHOLDER.  THIS MORTGAGE SHALL CONTINUE AS A LIEN AND
SECURITY INTEREST IN THE REMAINING PORTION OF THE PROPERTY.


 


7.9                                 VIOLATION OF LAWS.  IF THE PROPERTY IS NOT
IN MATERIAL COMPLIANCE WITH LEGAL REQUIREMENTS, LENDER MAY IMPOSE ADDITIONAL
REQUIREMENTS UPON BORROWER IN CONNECTION HEREWITH INCLUDING, WITHOUT LIMITATION,
MONETARY RESERVES OR FINANCIAL EQUIVALENTS.


 


7.10                           RECOURSE AND CHOICE OF REMEDIES.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS MORTGAGE OR THE LOAN AGREEMENT, INCLUDING, WITHOUT
LIMITATION, SECTION 9.4 OF THE LOAN AGREEMENT, LENDER AND OTHER INDEMNIFIED
PARTIES (AS HEREINAFTER DEFINED) ARE ENTITLED TO ENFORCE THE OBLIGATIONS OF
BORROWER, ANY GUARANTOR OR INDEMNITOR CONTAINED IN SECTIONS 9.2, 9.3 AND 9.4
HEREIN AND SECTION 9.4 OF THE LOAN AGREEMENT WITHOUT FIRST RESORTING TO OR
EXHAUSTING ANY SECURITY OR COLLATERAL AND WITHOUT FIRST HAVING RECOURSE TO THE
NOTE OR ANY OF THE PROPERTY, THROUGH FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU
OF FORECLOSURE OR OTHERWISE, AND IN THE EVENT LENDER COMMENCES A FORECLOSURE
ACTION AGAINST THE PROPERTY, LENDER IS ENTITLED TO PURSUE A DEFICIENCY JUDGMENT
WITH RESPECT TO SUCH OBLIGATIONS AGAINST BORROWER AND ANY GUARANTOR OR
INDEMNITOR WITH RESPECT TO THE LOAN.  THE PROVISIONS OF SECTIONS 9.2, 9.3 AND
9.4 HEREIN AND SECTION 9.4 OF THE LOAN AGREEMENT ARE EXCEPTIONS TO ANY
NON-RECOURSE OR EXCULPATION PROVISIONS IN THE LOAN AGREEMENT, THE NOTE, THIS
MORTGAGE OR THE OTHER LOAN DOCUMENTS, AND BORROWER AND ANY GUARANTOR OR
INDEMNITOR WITH RESPECT TO THE LOAN ARE FULLY AND PERSONALLY LIABLE FOR THE
OBLIGATIONS PURSUANT TO SECTIONS 9.2, 9.3 AND 9.4 HEREIN AND SECTION 9.4 OF THE
LOAN AGREEMENT.  THE LIABILITY OF BORROWER AND ANY GUARANTOR OR INDEMNITOR WITH
RESPECT TO THE LOAN PURSUANT TO SECTIONS 9.2, 9.3 AND 9.4 HEREIN AND SECTION 9.4
OF THE LOAN AGREEMENT IS NOT LIMITED TO THE ORIGINAL PRINCIPAL AMOUNT OF THE
NOTE.  NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL INHIBIT OR PREVENT
LENDER FROM FORECLOSING OR EXERCISING ANY OTHER RIGHTS AND REMEDIES PURSUANT TO
THE LOAN AGREEMENT, THE NOTE, THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS,
WHETHER SIMULTANEOUSLY WITH FORECLOSURE PROCEEDINGS OR IN ANY OTHER SEQUENCE.  A
SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND PROSECUTED AGAINST BORROWER
PURSUANT TO SECTIONS 9.2, 9.3 AND 9.4 HEREIN AND SECTION 9.4 OF THE LOAN
AGREEMENT, WHETHER OR NOT ACTION IS BROUGHT AGAINST ANY OTHER PERSON OR WHETHER
OR NOT ANY OTHER PERSON IS JOINED IN THE ACTION OR ACTIONS.  IN ADDITION, LENDER
SHALL HAVE THE RIGHT BUT NOT THE OBLIGATION TO JOIN AND PARTICIPATE IN, AS A
PARTY IF IT SO ELECTS, ANY ADMINISTRATIVE OR JUDICIAL PROCEEDINGS OR ACTIONS
INITIATED IN CONNECTION WITH ANY MATTER ADDRESSED IN ARTICLE VIII OR SECTION 9.4
HEREIN.


 


7.11                           RIGHT OF ENTRY.  UPON REASONABLE NOTICE TO
BORROWER, LENDER AND ITS AGENTS SHALL HAVE THE RIGHT TO ENTER AND INSPECT THE
PROPERTY AT ALL REASONABLE TIMES.

 

19

--------------------------------------------------------------------------------


 


7.12                           RELEASE.  UPON PAYMENT OF ALL SUMS SECURED BY
THIS MORTGAGE, LENDER SHALL RELEASE THIS MORTGAGE.  BORROWER SHALL PAY LENDER’S
REASONABLE COSTS INCURRED IN RELEASING THIS MORTGAGE.


 


ARTICLE VIII

ENVIRONMENTAL HAZARDS


 


 8.1                              ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES. 
TO THE BEST OF BORROWER’S KNOWLEDGE, AND EXCEPT AS OTHERWISE DISCLOSED BY THAT
CERTAIN ENVIRONMENTAL SITE ASSESSMENT OF THE PROPERTY DELIVERED TO LENDER (SUCH
REPORT IS REFERRED TO BELOW AS THE “ENVIRONMENTAL REPORT”), BORROWER HEREBY
REPRESENTS AND WARRANTS THAT (A) THERE ARE NO HAZARDOUS SUBSTANCES (DEFINED
BELOW) OR UNDERGROUND STORAGE TANKS IN, ON, OR UNDER THE PROPERTY, EXCEPT THOSE
THAT ARE BOTH (I) IN COMPLIANCE WITH ENVIRONMENTAL LAWS (DEFINED BELOW) AND WITH
PERMITS ISSUED PURSUANT THERETO AND (II) FULLY DISCLOSED TO LENDER IN WRITING
PURSUANT THE ENVIRONMENTAL REPORT; (B) THERE ARE NO PAST, PRESENT OR THREATENED
RELEASES (DEFINED BELOW) OF HAZARDOUS SUBSTANCES IN, ON, UNDER OR FROM THE
PROPERTY WHICH HAS NOT BEEN FULLY REMEDIATED IN ACCORDANCE WITH ENVIRONMENTAL
LAW; (C) THERE IS NO THREAT OF ANY RELEASE OF HAZARDOUS SUBSTANCES MIGRATING TO
THE PROPERTY; (D) THERE IS NO PAST OR PRESENT NON-COMPLIANCE WITH ENVIRONMENTAL
LAWS, OR WITH PERMITS ISSUED PURSUANT THERETO, IN CONNECTION WITH THE PROPERTY
WHICH HAS NOT BEEN FULLY REMEDIATED IN ACCORDANCE WITH ENVIRONMENTAL LAW;
(E) BORROWER DOES NOT KNOW OF, AND HAS NOT RECEIVED, ANY WRITTEN OR ORAL NOTICE
OR OTHER COMMUNICATION FROM ANY PERSON (INCLUDING BUT NOT LIMITED TO A
GOVERNMENTAL ENTITY) RELATING TO HAZARDOUS SUBSTANCES OR REMEDIATION (DEFINED
BELOW) THEREOF, OF POSSIBLE LIABILITY OF ANY PERSON PURSUANT TO ANY
ENVIRONMENTAL LAW, OTHER ENVIRONMENTAL CONDITIONS IN CONNECTION WITH THE
PROPERTY, OR ANY ACTUAL OR POTENTIAL ADMINISTRATIVE OR JUDICIAL PROCEEDINGS IN
CONNECTION WITH ANY OF THE FOREGOING; AND (F) BORROWER HAS TRUTHFULLY AND FULLY
PROVIDED TO LENDER, IN WRITING, ANY AND ALL INFORMATION RELATING TO CONDITIONS
IN, ON, UNDER OR FROM THE PROPERTY THAT IS KNOWN TO BORROWER AND THAT IS
CONTAINED IN BORROWER’S FILES AND RECORDS, INCLUDING BUT NOT LIMITED TO ANY
REPORTS RELATING TO HAZARDOUS SUBSTANCES IN, ON, UNDER OR FROM THE PROPERTY
AND/OR TO THE ENVIRONMENTAL CONDITION OF THE PROPERTY.


 

“Environmental Law” means any present and future federal, State and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment.  Environmental
Law includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
State or local statutes, ordinances, rules, regulations and the like addressing
similar issues:  the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air

 

20

--------------------------------------------------------------------------------


 

Act; the Toxic Substances Control Act; the Safe Drinking Water Act; the
Occupational Safety and Health Act; the Federal Water Pollution Control Act; the
Federal Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act;
the National Environmental Policy Act; and the River and Harbors Appropriation
Act.  Environmental Law also includes, but is not limited to, any present and
future federal, State and local laws, statutes, ordinances, rules, regulations
and the like, as well as common law:  conditioning transfer of property upon a
negative declaration or other approval of a governmental authority of the
environmental condition of the Property; requiring notification or disclosure of
Releases of Hazardous Substances or other environmental condition of the
Property to any governmental authority or other Person, whether or not in
connection with transfer of title to or interest in property; imposing
conditions or requirements in connection with permits or other authorization for
lawful activity; relating to nuisance, trespass or other causes of action
related to the Property; and relating to wrongful death, personal injury, or
property or other damage in connection with any physical condition or use of the
Property.

 

“Hazardous Substances” include but are not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives, but excluding substances of kinds and in amounts ordinarily and
customarily used or stored in similar properties for the purpose of cleaning or
other maintenance or operations and otherwise in compliance with all
Environmental Laws.

 

“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

 

“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous Substances
or to anything referred to in Article VIII.

 

“State” shall mean the State of Washington.

 


8.2                                 ENVIRONMENTAL COVENANTS.  BORROWER COVENANTS
AND AGREES THAT: (A) ALL USES AND OPERATIONS ON OR OF THE PROPERTY, WHETHER BY
BORROWER OR ANY OTHER PERSON, SHALL BE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS
AND PERMITS ISSUED PURSUANT THERETO; (B) BORROWER SHALL NOT CAUSE OR PERMIT THE
RELEASE OF ANY HAZARDOUS SUBSTANCES IN, ON, UNDER OR FROM THE PROPERTY;
(C) THERE SHALL BE NO HAZARDOUS SUBSTANCES IN, ON, OR UNDER THE PROPERTY, EXCEPT
THOSE THAT ARE BOTH (I) IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND WITH
PERMITS ISSUED PURSUANT THERETO AND

 

21

--------------------------------------------------------------------------------


 


(II) FULLY DISCLOSED TO LENDER IN WRITING; (D) BORROWER SHALL KEEP THE PROPERTY
FREE AND CLEAR OF ALL LIENS AND OTHER ENCUMBRANCES IMPOSED PURSUANT TO ANY
ENVIRONMENTAL LAW, WHETHER DUE TO ANY ACT OR OMISSION OF BORROWER OR ANY OTHER
PERSON (THE “ENVIRONMENTAL LIENS”); (E) BORROWER SHALL, AT ITS SOLE COST AND
EXPENSE, FULLY AND EXPEDITIOUSLY COOPERATE IN ALL ACTIVITIES PURSUANT TO
SECTION 8.3 BELOW, INCLUDING BUT NOT LIMITED TO PROVIDING ALL RELEVANT
INFORMATION AND MAKING KNOWLEDGEABLE PERSONS AVAILABLE FOR INTERVIEWS;
(F) BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PERFORM ANY ENVIRONMENTAL SITE
ASSESSMENT OR OTHER INVESTIGATION OF ENVIRONMENTAL CONDITIONS IN CONNECTION WITH
THE PROPERTY, PURSUANT TO ANY REASONABLE WRITTEN REQUEST OF LENDER MADE IN THE
EVENT THAT LENDER HAS A GOOD FAITH REASON TO BELIEVE BASED UPON CREDIBLE
EVIDENCE OR INFORMATION THAT AN ENVIRONMENTAL HAZARD EXISTS ON OR AFFECTS THE
PROPERTY (INCLUDING BUT NOT LIMITED TO SAMPLING, TESTING AND ANALYSIS OF SOIL,
WATER, AIR, BUILDING MATERIALS AND OTHER MATERIALS AND SUBSTANCES WHETHER SOLID,
LIQUID OR GAS), AND SHARE WITH LENDER THE REPORTS AND OTHER RESULTS THEREOF, AND
LENDER AND OTHER INDEMNIFIED PARTIES SHALL BE ENTITLED TO RELY ON SUCH REPORTS
AND OTHER RESULTS THEREOF; (G) BORROWER SHALL, AT ITS SOLE COST AND EXPENSE,
COMPLY WITH ALL REASONABLE WRITTEN REQUESTS OF LENDER MADE IN THE EVENT THAT
LENDER HAS A GOOD FAITH REASON TO BELIEVE BASED UPON CREDIBLE EVIDENCE OR
INFORMATION THAT AN ENVIRONMENTAL HAZARD EXISTS ON OR AFFECTS THE PROPERTY TO
(I) REASONABLY EFFECTUATE REMEDIATION OF ANY CONDITION (INCLUDING BUT NOT
LIMITED TO A RELEASE OF A HAZARDOUS SUBSTANCE) IN, ON, UNDER OR FROM THE
PROPERTY; (II) COMPLY WITH ANY ENVIRONMENTAL LAW; (III) COMPLY WITH ANY
DIRECTIVE FROM ANY GOVERNMENTAL AUTHORITY; AND (IV) TAKE ANY OTHER REASONABLE
ACTION NECESSARY OR APPROPRIATE FOR PROTECTION OF HUMAN HEALTH OR THE
ENVIRONMENT; (H) BORROWER SHALL NOT DO OR KNOWINGLY ALLOW ANY TENANT OR OTHER
USER OF THE PROPERTY TO DO ANY ACT THAT MATERIALLY INCREASES THE DANGERS TO
HUMAN HEALTH OR THE ENVIRONMENT, POSES AN UNREASONABLE RISK OF HARM TO ANY
PERSON (WHETHER ON OR OFF THE PROPERTY), IMPAIRS OR MAY IMPAIR THE VALUE OF THE
PROPERTY, IS CONTRARY TO ANY REQUIREMENT OF ANY INSURER, CONSTITUTES A PUBLIC OR
PRIVATE NUISANCE, CONSTITUTES WASTE, OR VIOLATES ANY COVENANT, CONDITION,
AGREEMENT OR EASEMENT APPLICABLE TO THE PROPERTY; AND (I) BORROWER SHALL
IMMEDIATELY NOTIFY LENDER IN WRITING OF (A) ANY PRESENCE OR RELEASES OR
THREATENED RELEASES OF HAZARDOUS SUBSTANCES IN, ON, UNDER, FROM OR MIGRATING
TOWARDS THE PROPERTY; (B) ANY NON-COMPLIANCE WITH ANY ENVIRONMENTAL LAWS RELATED
IN ANY WAY TO THE PROPERTY; (C) ANY ACTUAL OR POTENTIAL ENVIRONMENTAL LIEN;
(D) ANY REQUIRED OR PROPOSED REMEDIATION OF ENVIRONMENTAL CONDITIONS RELATING TO
THE PROPERTY; AND (E) ANY WRITTEN OR ORAL NOTICE OR OTHER COMMUNICATION OF WHICH
BORROWER BECOMES AWARE FROM ANY SOURCE WHATSOEVER (INCLUDING BUT NOT LIMITED TO
A GOVERNMENTAL ENTITY) RELATING IN ANY WAY TO HAZARDOUS SUBSTANCES OR
REMEDIATION THEREOF, POSSIBLE LIABILITY OF ANY PERSON PURSUANT TO ANY
ENVIRONMENTAL LAW, OTHER ENVIRONMENTAL CONDITIONS IN CONNECTION WITH THE
PROPERTY, OR ANY ACTUAL OR POTENTIAL ADMINISTRATIVE OR JUDICIAL PROCEEDINGS IN
CONNECTION WITH ANYTHING REFERRED TO IN THIS ARTICLE VIII.


 


8.3                                 LENDER’S RIGHTS.  IN THE EVENT THAT LENDER
HAS A GOOD FAITH REASON TO BELIEVE BASED UPON CREDIBLE EVIDENCE OR INFORMATION
THAT AN ENVIRONMENTAL HAZARD EXISTS ON THE PROPERTY, UPON REASONABLE NOTICE FROM
LENDER, BORROWER SHALL, AT BORROWER’S EXPENSE, PROMPTLY CAUSE AN ENGINEER OR
CONSULTANT SATISFACTORY TO LENDER TO CONDUCT ANY ENVIRONMENTAL ASSESSMENT OR
AUDIT (THE SCOPE OF WHICH SHALL BE DETERMINED IN LENDER’S SOLE AND ABSOLUTE
DISCRETION) AND TAKE ANY SAMPLES OF SOIL, GROUNDWATER OR OTHER WATER, AIR, OR
BUILDING MATERIALS OR ANY OTHER INVASIVE TESTING REQUESTED BY LENDER AND
PROMPTLY DELIVER THE RESULTS OF ANY SUCH ASSESSMENT,

 

22

--------------------------------------------------------------------------------


 


AUDIT, SAMPLING OR OTHER TESTING; PROVIDED, HOWEVER, IF SUCH RESULTS ARE NOT
DELIVERED TO LENDER WITHIN A REASONABLE PERIOD, UPON REASONABLE NOTICE TO
BORROWER, LENDER AND ANY OTHER PERSON DESIGNATED BY LENDER, INCLUDING BUT NOT
LIMITED TO ANY RECEIVER, ANY REPRESENTATIVE OF A GOVERNMENTAL ENTITY, AND ANY
ENVIRONMENTAL CONSULTANT, SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ENTER
UPON THE PROPERTY AT ALL REASONABLE TIMES TO ASSESS ANY AND ALL ASPECTS OF THE
ENVIRONMENTAL CONDITION OF THE PROPERTY AND ITS USE, INCLUDING BUT NOT LIMITED
TO CONDUCTING ANY ENVIRONMENTAL ASSESSMENT OR AUDIT (THE SCOPE OF WHICH SHALL BE
DETERMINED IN LENDER’S SOLE AND ABSOLUTE DISCRETION) AND TAKING SAMPLES OF SOIL,
GROUNDWATER OR OTHER WATER, AIR, OR BUILDING MATERIALS, AND REASONABLY
CONDUCTING OTHER INVASIVE TESTING.  BORROWER SHALL COOPERATE WITH AND PROVIDE
ACCESS TO LENDER AND ANY SUCH PERSON DESIGNATED BY LENDER.


 


ARTICLE IX

INDEMNIFICATION


 


 9.1                              GENERAL INDEMNIFICATION.  BORROWER SHALL, AT
ITS SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS
THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, SUITS, LIABILITIES
(INCLUDING, WITHOUT LIMITATION, STRICT LIABILITIES), ACTIONS, PROCEEDINGS,
OBLIGATIONS, DEBTS, DAMAGES, LOSSES, COSTS, EXPENSES, DIMINUTIONS IN VALUE,
FINES, PENALTIES, CHARGES, FEES, EXPENSES, JUDGMENTS, AWARDS, AMOUNTS PAID IN
SETTLEMENT, PUNITIVE DAMAGES, FORESEEABLE AND UNFORESEEABLE CONSEQUENTIAL
DAMAGES, OF WHATEVER KIND OR NATURE (INCLUDING BUT NOT LIMITED TO REASONABLE
ATTORNEYS’ FEES AND OTHER COSTS OF DEFENSE) (COLLECTIVELY, THE “LOSSES”) IMPOSED
UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE OF THE
FOLLOWING: (A) OWNERSHIP OF THIS MORTGAGE, THE PROPERTY OR ANY INTEREST THEREIN
OR RECEIPT OF ANY RENTS; (B) ANY AMENDMENT TO, OR RESTRUCTURING OF, THE DEBT,
AND THE NOTE, THE LOAN AGREEMENT, THIS MORTGAGE, OR ANY OTHER LOAN DOCUMENTS;
(C) ANY AND ALL LAWFUL ACTION THAT MAY BE TAKEN BY LENDER IN CONNECTION WITH THE
ENFORCEMENT OF THE PROVISIONS OF THIS MORTGAGE OR THE LOAN AGREEMENT OR THE NOTE
OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER OR NOT SUIT IS FILED IN CONNECTION
WITH SAME, OR IN CONNECTION WITH BORROWER, ANY GUARANTOR OR INDEMNITOR AND/OR
ANY PARTNER, JOINT VENTURER OR SHAREHOLDER THEREOF BECOMING A PARTY TO A
VOLUNTARY OR INVOLUNTARY FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING; (D) ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE
TO PROPERTY OCCURRING IN, ON OR ABOUT THE PROPERTY OR ANY PART THEREOF OR ON THE
ADJOINING SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS
OR

 

23

--------------------------------------------------------------------------------


 


WAYS; (E) PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY
MATERIALS OR OTHER PROPERTY IN RESPECT OF THE PROPERTY OR ANY PART THEREOF;
(F) THE FAILURE OF ANY PERSON TO FILE TIMELY WITH THE INTERNAL REVENUE SERVICE
AN ACCURATE FORM 1099-B, STATEMENT FOR RECIPIENTS OF PROCEEDS FROM REAL ESTATE,
BROKER AND BARTER EXCHANGE TRANSACTIONS, WHICH MAY BE REQUIRED IN CONNECTION
WITH THIS MORTGAGE, OR TO SUPPLY A COPY THEREOF IN A TIMELY FASHION TO THE
RECIPIENT OF THE PROCEEDS OF THE TRANSACTION IN CONNECTION WITH WHICH THIS
MORTGAGE IS MADE; (G) ANY FAILURE OF THE PROPERTY TO BE IN COMPLIANCE WITH ANY
LEGAL REQUIREMENTS; (H) THE ENFORCEMENT BY ANY INDEMNIFIED PARTY OF THE
PROVISIONS OF THIS ARTICLE IX; (I) ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER
WHICH MAY BE ASSERTED AGAINST LENDER BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS, OR
AGREEMENTS CONTAINED IN ANY LEASE; (J) THE PAYMENT OF ANY COMMISSION, CHARGE OR
BROKERAGE FEE TO ANYONE CLAIMING THROUGH BORROWER WHICH MAY BE PAYABLE IN
CONNECTION WITH THE FUNDING OF THE LOAN; OR (K) ANY MISREPRESENTATION MADE BY
BORROWER IN THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT.  NOTWITHSTANDING THE
FOREGOING, BORROWER SHALL NOT BE LIABLE TO THE INDEMNIFIED PARTIES UNDER THIS
SECTION 9.1 FOR ANY LOSSES TO WHICH THE INDEMNIFIED PARTIES MAY BECOME SUBJECT
TO THE EXTENT SUCH LOSSES ARISE BY REASON OF THE GROSS NEGLIGENCE, ILLEGAL ACTS,
FRAUD OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTIES OR LOSSES RESULTING FROM
ACTS OR OMISSIONS ARISING AFTER A COMPLETED FORECLOSURE OF THE PROPERTY OR
ACCEPTANCE BY LENDER OF A DEED IN LIEU OF FORECLOSURE.  ANY AMOUNTS PAYABLE TO
LENDER BY REASON OF THE APPLICATION OF THIS SECTION 9.1 SHALL BECOME IMMEDIATELY
DUE AND PAYABLE AND SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE LOSS
OR DAMAGE IS SUSTAINED BY LENDER UNTIL PAID.  FOR PURPOSES OF THIS ARTICLE IX,
THE TERM “INDEMNIFIED PARTIES” MEANS LENDER AND ANY PERSON WHO IS OR WILL HAVE
BEEN INVOLVED IN THE ORIGINATION OF THE LOAN, ANY PERSON WHO IS OR WILL HAVE
BEEN INVOLVED IN THE SERVICING OF THE LOAN SECURED HEREBY, ANY PERSON IN WHOSE
NAME THE ENCUMBRANCE CREATED BY THIS MORTGAGE IS OR WILL HAVE BEEN RECORDED,
PERSONS AND ENTITIES WHO MAY HOLD OR ACQUIRE OR WILL HAVE HELD A FULL OR PARTIAL
INTEREST IN THE LOAN SECURED HEREBY (INCLUDING, BUT NOT LIMITED TO, INVESTORS OR
PROSPECTIVE INVESTORS IN THE SECURITIES, AS WELL AS CUSTODIANS, TRUSTEES AND
OTHER FIDUCIARIES WHO HOLD OR HAVE HELD A FULL OR PARTIAL INTEREST IN THE LOAN
SECURED HEREBY FOR THE BENEFIT OF THIRD PARTIES) AS WELL AS THE RESPECTIVE
DIRECTORS, OFFICERS, SHAREHOLDERS, PARTNERS,

 

24

--------------------------------------------------------------------------------


 


EMPLOYEES, AGENTS, SERVANTS, REPRESENTATIVES, CONTRACTORS, SUBCONTRACTORS,
AFFILIATES, SUBSIDIARIES, PARTICIPANTS, SUCCESSORS AND ASSIGNS OF ANY AND ALL OF
THE FOREGOING (INCLUDING BUT NOT LIMITED TO ANY OTHER PERSON WHO HOLDS OR
ACQUIRES OR WILL HAVE HELD A PARTICIPATION OR OTHER FULL OR PARTIAL INTEREST IN
THE LOAN, WHETHER DURING THE TERM OF THE LOAN OR AS A PART OF OR FOLLOWING A
FORECLOSURE OF THE LOAN AND INCLUDING, BUT NOT LIMITED TO, ANY SUCCESSORS BY
MERGER, CONSOLIDATION OR ACQUISITION OF ALL OR A SUBSTANTIAL PORTION OF LENDER’S
ASSETS AND BUSINESS).


 


9.2                                 MORTGAGE AND/OR INTANGIBLE TAX.  BORROWER
SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND
HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES
IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND
DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY TAX ON THE
MAKING AND/OR RECORDING OF THIS MORTGAGE, THE NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS, BUT EXCLUDING ANY INCOME, FRANCHISE OR OTHER SIMILAR TAXES.  BORROWER
HEREBY AGREES THAT, IN THE EVENT THAT IT IS DETERMINED THAT ANY DOCUMENTARY
STAMP TAXES OR INTANGIBLE PERSONAL PROPERTY TAXES ARE DUE HEREON OR ON ANY
MORTGAGE OR PROMISSORY NOTE EXECUTED IN CONNECTION HEREWITH (INCLUDING, WITHOUT
LIMITATION, THE NOTE), BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FOR ALL SUCH DOCUMENTARY STAMP AND/OR INTANGIBLE TAXES,
INCLUDING ALL PENALTIES AND INTEREST ASSESSED OR CHARGED IN CONNECTION
THEREWITH.


 


9.3                                 ERISA INDEMNIFICATION.  BORROWER SHALL, AT
ITS SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS
THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN THE INVESTIGATION,
DEFENSE, AND SETTLEMENT OF LOSSES INCURRED IN CORRECTING ANY PROHIBITED
TRANSACTION OR IN THE SALE OF A PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL
PROHIBITED TRANSACTION EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER’S
SOLE DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF A
DEFAULT UNDER SECTIONS 4.1.9 OR 5.2.12 OF THE LOAN AGREEMENT.


 


9.4                                 ENVIRONMENTAL INDEMNIFICATION.  BORROWER
SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND
HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES AND
COSTS OF REMEDIATION (WHETHER OR NOT PERFORMED VOLUNTARILY), ENGINEERS’ FEES,
ENVIRONMENTAL CONSULTANTS’ FEES, AND COSTS OF INVESTIGATION (INCLUDING BUT NOT
LIMITED TO SAMPLING, TESTING, AND ANALYSIS OF SOIL, WATER, AIR, BUILDING
MATERIALS AND OTHER MATERIALS AND SUBSTANCES WHETHER SOLID, LIQUID OR GAS)
IMPOSED UPON OR INCURRED BY OR ASSERTED

 

25

--------------------------------------------------------------------------------


 


AGAINST ANY INDEMNIFIED PARTIES, AND DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN
ANY WAY RELATING TO ANY ONE OR MORE OF THE FOLLOWING: (A) ANY PRESENCE OF ANY
HAZARDOUS SUBSTANCES IN, ON, ABOVE, OR UNDER THE PROPERTY; (B) ANY PAST, PRESENT
OR THREATENED RELEASE OF HAZARDOUS SUBSTANCES IN, ON, ABOVE, UNDER OR FROM THE
PROPERTY; (C) ANY ACTIVITY BY BORROWER, ANY PERSON AFFILIATED WITH BORROWER OR
ANY TENANT OR OTHER USER OF THE PROPERTY IN CONNECTION WITH ANY ACTUAL, PROPOSED
OR THREATENED USE, TREATMENT, STORAGE, HOLDING, EXISTENCE, DISPOSITION OR OTHER
RELEASE, GENERATION, PRODUCTION, MANUFACTURING, PROCESSING, REFINING, CONTROL,
MANAGEMENT, ABATEMENT, REMOVAL, HANDLING, TRANSFER OR TRANSPORTATION TO OR FROM
THE PROPERTY OF ANY HAZARDOUS SUBSTANCES AT ANY TIME LOCATED IN, UNDER, ON OR
ABOVE THE PROPERTY; (D) ANY ACTIVITY BY BORROWER, ANY PERSON AFFILIATED WITH
BORROWER OR ANY TENANT OR OTHER USER OF THE PROPERTY IN CONNECTION WITH ANY
ACTUAL OR PROPOSED REMEDIATION OF ANY HAZARDOUS SUBSTANCES AT ANY TIME LOCATED
IN, UNDER, ON OR ABOVE THE PROPERTY, WHETHER OR NOT SUCH REMEDIATION IS
VOLUNTARY OR PURSUANT TO COURT OR ADMINISTRATIVE ORDER, INCLUDING BUT NOT
LIMITED TO ANY REMOVAL, REMEDIAL OR CORRECTIVE ACTION; (E) ANY PAST OR PRESENT
NON-COMPLIANCE OR VIOLATIONS OF ANY ENVIRONMENTAL LAWS (OR PERMITS ISSUED
PURSUANT TO ANY ENVIRONMENTAL LAW) IN CONNECTION WITH THE PROPERTY OR OPERATIONS
THEREON, INCLUDING BUT NOT LIMITED TO ANY FAILURE BY BORROWER, ANY AFFILIATE OF
BORROWER OR ANY TENANT OR OTHER USER OF THE PROPERTY TO COMPLY WITH ANY ORDER OF
ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH ANY ENVIRONMENTAL LAWS; (F) THE
IMPOSITION, RECORDING OR FILING OF ANY ENVIRONMENTAL LIEN ENCUMBERING THE
PROPERTY; (G) ANY ADMINISTRATIVE PROCESSES OR PROCEEDINGS OR JUDICIAL
PROCEEDINGS IN ANY WAY CONNECTED WITH ANY MATTER ADDRESSED IN ARTICLE VIII AND
THIS SECTION 9.4; (H) ANY PAST, PRESENT OR THREATENED INJURY TO, DESTRUCTION OF
OR LOSS OF NATURAL RESOURCES IN ANY WAY CONNECTED WITH THE PROPERTY, INCLUDING
BUT NOT LIMITED TO COSTS TO INVESTIGATE AND ASSESS SUCH INJURY, DESTRUCTION OR
LOSS; (I) ANY ACTS OF BORROWER OR OTHER USERS OF THE PROPERTY IN ARRANGING FOR
DISPOSAL OR TREATMENT, OR ARRANGING WITH A TRANSPORTER FOR TRANSPORT FOR
DISPOSAL OR TREATMENT, OF HAZARDOUS SUBSTANCES OWNED OR POSSESSED BY SUCH
BORROWER OR OTHER USERS, AT ANY FACILITY OR INCINERATION VESSEL OWNED OR
OPERATED BY ANOTHER PERSON AND CONTAINING SUCH OR ANY SIMILAR HAZARDOUS
SUBSTANCE; (J) ANY ACTS OF BORROWER OR OTHER USERS OF THE PROPERTY, IN ACCEPTING
ANY HAZARDOUS SUBSTANCES FOR TRANSPORT TO DISPOSAL OR TREATMENT FACILITIES,
INCINERATION VESSELS OR SITES SELECTED

 

26

--------------------------------------------------------------------------------


 


BY BORROWER OR SUCH OTHER USERS, FROM WHICH THERE IS A RELEASE, OR A THREATENED
RELEASE OF ANY HAZARDOUS SUBSTANCE WHICH CAUSES THE INCURRENCE OF COSTS FOR
REMEDIATION; (K) ANY PERSONAL INJURY, WRONGFUL DEATH, OR PROPERTY DAMAGE ARISING
UNDER ANY STATUTORY OR COMMON LAW OR TORT LAW THEORY, INCLUDING BUT NOT LIMITED
TO DAMAGES ASSESSED FOR THE MAINTENANCE OF A PRIVATE OR PUBLIC NUISANCE OR FOR
THE CONDUCTING OF AN ABNORMALLY DANGEROUS ACTIVITY ON OR NEAR THE PROPERTY; AND
(1) ANY MISREPRESENTATION OR INACCURACY IN ANY REPRESENTATION OR WARRANTY OR
MATERIAL BREACH OR FAILURE TO PERFORM ANY COVENANTS OR OTHER OBLIGATIONS
PURSUANT TO ARTICLE VIII.  NOTWITHSTANDING THE FOREGOING, BORROWER SHALL NOT BE
LIABLE UNDER THIS SECTION 9.4 FOR ANY LOSSES OR COSTS OF REMEDIATION TO WHICH
THE INDEMNIFIED PARTIES MAY BECOME SUBJECT TO THE EXTENT SUCH LOSSES OR COSTS OF
REMEDIATION ARISE BY REASON OF THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTIES OR LOSSES RESULTING FROM ACTS OR
OMISSIONS ARISING AFTER A COMPLETED FORECLOSURE OF THE PROPERTY OR ACCEPTANCE BY
LENDER OF A DEED IN LIEU OF FORECLOSURE.  THIS INDEMNITY SHALL SURVIVE ANY
TERMINATION, SATISFACTION OR FORECLOSURE OF THIS MORTGAGE, SUBJECT TO THE
PROVISIONS OF SECTION 10.5.


 


9.5                                 DUTY TO DEFEND; ATTORNEYS’ FEES AND OTHER
FEES AND EXPENSES.  UPON WRITTEN REQUEST BY ANY INDEMNIFIED PARTY, BORROWER
SHALL DEFEND SUCH INDEMNIFIED PARTY (IF REQUESTED BY ANY INDEMNIFIED PARTY, IN
THE NAME OF THE INDEMNIFIED PARTY) BY ATTORNEYS AND OTHER PROFESSIONALS APPROVED
BY THE INDEMNIFIED PARTIES.  NOTWITHSTANDING THE FOREGOING, IF THE DEFENDANTS IN
ANY SUCH CLAIM OR PROCEEDING INCLUDE BOTH BORROWER AND ANY INDEMNIFIED PARTY AND
BORROWER AND SUCH INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE
ARE ANY LEGAL DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PARTIES THAT ARE
DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO BORROWER, SUCH INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO SELECT SEPARATE COUNSEL TO ASSERT SUCH LEGAL
DEFENSES AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON BEHALF OF
SUCH INDEMNIFIED PARTY, PROVIDED THAT NO COMPROMISE OR SETTLEMENT SHALL BE
ENTERED WITHOUT BORROWER’S CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  UPON DEMAND, BORROWER SHALL PAY OR, IN THE SOLE AND ABSOLUTE
DISCRETION OF THE INDEMNIFIED PARTIES, REIMBURSE, THE INDEMNIFIED PARTIES FOR
THE PAYMENT OF REASONABLE FEES AND DISBURSEMENTS OF ATTORNEYS, ENGINEERS,
ENVIRONMENTAL CONSULTANTS, LABORATORIES AND OTHER PROFESSIONALS IN CONNECTION
THEREWITH.


 


9.6                                 INDEMNIFICATION FOR NEGLIGENCE.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITEES PROVIDED IN THIS ARTICLE 9 SHALL APPLY TO
THE INDEMNIFIED PARTIES WITH RESPECT TO MATTERS WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF THE INDEMNIFIED PARTIES, HOWEVER,
SUCH INDEMNITEES SHALL NOT APPLY

 

27

--------------------------------------------------------------------------------


 


TO THE INDEMNIFIED PARTIES TO THE EXTENT THAT SUBJECT OF THE INDEMNIFICATION IS
CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
INDEMNIFIED PARTIES.


 


ARTICLE X

WAIVERS


 


10.1                           WAIVER OF COUNTERCLAIM.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, BORROWER HEREBY WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM,
OTHER THAN A MANDATORY OR COMPULSORY COUNTERCLAIM, IN ANY ACTION OR PROCEEDING
BROUGHT AGAINST IT BY LENDER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
MORTGAGE, THE LOAN AGREEMENT, THE NOTE, ANY OF THE OTHER LOAN DOCUMENTS, OR THE
OBLIGATIONS.


 


10.2                           MARSHALLING AND OTHER MATTERS.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER HEREBY WAIVES, TO THE EXTENT PERMITTED BY
LAW, THE BENEFIT OF ALL APPRAISEMENT, VALUATION, STAY, EXTENSION, REINSTATEMENT
AND REDEMPTION LAWS NOW OR HEREAFTER IN FORCE AND ALL RIGHTS OF MARSHALLING IN
THE EVENT OF ANY SALE HEREUNDER OF THE PROPERTY OR ANY PART THEREOF OR ANY
INTEREST THEREIN.  FURTHER, BORROWER HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS
OF REDEMPTION FROM SALE UNDER ANY ORDER OR DECREE OF FORECLOSURE OF THIS
MORTGAGE ON BEHALF OF BORROWER, AND ON BEHALF OF EACH AND EVERY PERSON ACQUIRING
ANY INTEREST IN OR TITLE TO THE PROPERTY SUBSEQUENT TO THE DATE OF THIS MORTGAGE
AND ON BEHALF OF ALL PERSONS TO THE EXTENT PERMITTED BY APPLICABLE LAW.


 


10.3                           WAIVER OF NOTICE.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER SHALL NOT BE ENTITLED TO ANY NOTICES OF ANY NATURE
WHATSOEVER FROM LENDER EXCEPT WITH RESPECT TO MATTERS FOR WHICH THIS MORTGAGE
SPECIFICALLY AND EXPRESSLY PROVIDES FOR THE GIVING OF NOTICE BY LENDER TO
BORROWER AND EXCEPT WITH RESPECT TO MATTERS FOR WHICH LENDER IS REQUIRED BY
APPLICABLE LAW TO GIVE NOTICE, AND BORROWER HEREBY EXPRESSLY WAIVES THE RIGHT TO
RECEIVE ANY NOTICE FROM LENDER WITH RESPECT TO ANY MATTER FOR WHICH THIS
MORTGAGE DOES NOT SPECIFICALLY AND EXPRESSLY PROVIDE FOR THE GIVING OF NOTICE BY
LENDER TO BORROWER.


 


10.4                           WAIVER OF STATUTE OF LIMITATIONS.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER HEREBY EXPRESSLY WAIVES AND RELEASES TO
THE FULLEST EXTENT PERMITTED BY LAW, THE PLEADING OF ANY STATUTE OF LIMITATIONS
AS A DEFENSE TO PAYMENT OF THE DEBT OR PERFORMANCE OF ITS OTHER OBLIGATIONS.


 


10.5                           SURVIVAL.  THE INDEMNIFICATIONS MADE PURSUANT TO
SECTIONS 9.3 AND 9.4 HEREIN AND THE REPRESENTATIONS AND WARRANTIES, COVENANTS,
AND OTHER OBLIGATIONS ARISING UNDER ARTICLE VIII, SHALL CONTINUE INDEFINITELY IN
FULL FORCE AND EFFECT AND SHALL SURVIVE AND SHALL IN NO WAY BE IMPAIRED BY:  ANY
SATISFACTION OR OTHER TERMINATION OF THIS MORTGAGE, ANY ASSIGNMENT OR OTHER
TRANSFER OF ALL OR ANY PORTION OF THIS MORTGAGE OR LENDER’S INTEREST IN THE
PROPERTY (BUT, IN SUCH CASE, SHALL BENEFIT BOTH INDEMNIFIED PARTIES AND ANY
ASSIGNEE OR TRANSFEREE), ANY EXERCISE OF LENDER’S RIGHTS AND REMEDIES PURSUANT
HERETO INCLUDING BUT NOT LIMITED TO FORECLOSURE OR ACCEPTANCE OF A DEED IN LIEU
OF FORECLOSURE, ANY EXERCISE OF ANY RIGHTS AND REMEDIES PURSUANT TO THE LOAN
AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY TRANSFER OF ALL OR
ANY

 

28

--------------------------------------------------------------------------------


 


PORTION OF THE PROPERTY (WHETHER BY BORROWER OR BY LENDER FOLLOWING FORECLOSURE
OR ACCEPTANCE OF A DEED IN LIEU OF FORECLOSURE OR AT ANY OTHER TIME), ANY
AMENDMENT TO THIS MORTGAGE, THE LOAN AGREEMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS, AND ANY ACT OR OMISSION THAT MIGHT OTHERWISE BE CONSTRUED AS A
RELEASE OR DISCHARGE OF BORROWER FROM THE OBLIGATIONS PURSUANT HERETO. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS MORTGAGE OR THE OTHER
LOAN DOCUMENTS, BORROWER SHALL NOT HAVE ANY OBLIGATIONS OR LIABILITIES UNDER THE
INDEMNIFICATION UNDER SECTION 9.4 HEREIN OR OTHER INDEMNIFICATIONS WITH RESPECT
TO HAZARDOUS SUBSTANCES CONTAINED IN THE OTHER LOAN DOCUMENTS WITH RESPECT TO
THOSE OBLIGATIONS AND LIABILITIES THAT BORROWER CAN PROVE AROSE SOLELY FROM
HAZARDOUS SUBSTANCES THAT (I) WERE NOT PRESENT ON OR A THREAT TO THE PROPERTY
PRIOR TO THE DATE THAT LENDER OR ITS NOMINEE ACQUIRED TITLE TO THE PROPERTY,
WHETHER BY FORECLOSURE, EXERCISE BY POWER OF SALE, ACCEPTANCE OF A DEED-IN-LIEU
OF FORECLOSURE OR OTHERWISE AND (II) WERE NOT THE RESULT OF ANY ACT OR
NEGLIGENCE OF BORROWER OR ANY OF BORROWER’S AFFILIATES, AGENTS OR CONTRACTORS.


 


ARTICLE XI

EXCULPATION


 

The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Mortgage to the same extent and with the same force as if
fully set forth herein.

 


ARTICLE XII

NOTICES


 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 


ARTICLE XIII

APPLICABLE LAW


 


13.1                           GOVERNING LAW.  THIS MORTGAGE SHALL BE GOVERNED
BY, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF ILLINOIS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES, AND BORROWER
AGREES THAT THE PROPER VENUE FOR ANY MATTERS IN CONNECTION HEREWITH SHALL BE IN
THE STATE OR FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS AS LENDER MAY ELECT AND
BORROWER HEREBY SUBMITS ITSELF TO THE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF ADJUDICATING ANY MATTERS RELATED TO THE LOAN, PROVIDED, HOWEVER, THAT
TO THE EXTENT THE MANDATORY PROVISIONS OF THE LAWS OF ANOTHER JURISDICTION
RELATING TO (I)THE PERFECTION OR THE EFFECT OF PERFECTION OR NON-PERFECTION OF
THE SECURITY INTERESTS IN ANY OF THE PROPERTY, (II)THE LIEN, ENCUMBRANCE OR
OTHER INTEREST IN

 

29

--------------------------------------------------------------------------------


 


THE PROPERTY GRANTED OR CONVEYED BY THIS ASSIGNMENT, OR (III)THE AVAILABILITY OF
AND PROCEDURES RELATING TO ANY REMEDY HEREUNDER OR RELATED TO THIS ASSIGNMENT
ARE REQUIRED TO BE GOVERNED BY SUCH OTHER JURISDICTION’S LAWS, SUCH OTHER LAWS
SHALL BE DEEMED TO GOVERN AND CONTROL.


 


13.2                           USURY.  ALL AGREEMENTS BETWEEN LENDER AND
BORROWER (INCLUDING, WITHOUT LIMITATION, THOSE CONTAINED IN THIS MORTGAGE, THE
NOTE AND ANY OTHER LOAN DOCUMENTS) ARE EXPRESSLY LIMITED SO THAT IN NO EVENT
WHATSOEVER SHALL THE AMOUNT PAID OR AGREED TO BE PAID TO LENDER EXCEED THE
HIGHEST LAWFUL RATE OF INTEREST PERMISSIBLE UNDER THE LAWS OF THE STATE OF
ILLINOIS.  IF, FROM ANY CIRCUMSTANCES WHATSOEVER, FULFILLMENT OF ANY PROVISION
HEREOF OR OF THE NOTE OR ANY OTHER LOAN DOCUMENTS, AT THE TIME PERFORMANCE OF
SUCH PROVISION SHALL BE DUE, SHALL INVOLVE THE PAYMENT OF INTEREST EXCEEDING THE
HIGHEST RATE OF INTEREST PERMITTED BY LAW WHICH A COURT OF COMPETENT
JURISDICTION MAY DEEM APPLICABLE HERETO, THEN, IPSO FACTO, THE OBLIGATION TO BE
FULFILLED SHALL BE REDUCED TO THE HIGHEST LAWFUL RATE OF INTEREST PERMISSIBLE
UNDER THE LAWS OF THE STATE OF ILLINOIS; AND IF FOR ANY REASON WHATSOEVER,
LENDER SHALL EVER RECEIVE AS INTEREST AN AMOUNT WHICH WOULD BE DEEMED UNLAWFUL,
SUCH INTEREST SHALL BE APPLIED TO THE PAYMENT OF THE LAST MATURING INSTALLMENT
OR INSTALLMENTS OF THE INDEBTEDNESS SECURED HEREBY (WHETHER OR NOT THEN DUE AND
PAYABLE) AND NOT TO THE PAYMENT OF INTEREST.


 


13.3                           PROVISIONS SUBJECT TO APPLICABLE LAW.  ALL
RIGHTS, POWERS AND REMEDIES PROVIDED IN THIS MORTGAGE MAY BE EXERCISED ONLY TO
THE EXTENT THAT THE EXERCISE THEREOF DOES NOT VIOLATE ANY APPLICABLE PROVISIONS
OF LAW AND ARE INTENDED TO BE LIMITED TO THE EXTENT NECESSARY SO THAT THEY WILL
NOT RENDER THIS MORTGAGE INVALID, UNENFORCEABLE OR NOT ENTITLED TO BE RECORDED,
REGISTERED OR FILED UNDER THE PROVISIONS OF ANY APPLICABLE LAW.  IF ANY TERM OF
THIS MORTGAGE OR ANY APPLICATION THEREOF SHALL BE INVALID OR UNENFORCEABLE, THE
REMAINDER OF THIS MORTGAGE AND ANY OTHER APPLICATION OF THE TERM SHALL NOT BE
AFFECTED THEREBY.


 


ARTICLE XIV

DEFINITIONS


 

All capitalized terms not defined herein shall the respective meanings set forth
in the Loan Agreement.  Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Mortgage
may be used interchangeably in singular or plural form and the word “Borrower”
shall mean “each Borrower and any subsequent owner or owners of the Property or
any part thereof or any interest therein,” the word “Lender” shall mean “Lender
and any subsequent holder of the Note,” the word “Note” shall mean “the Note and
any other evidence of indebtedness secured by this Mortgage,” the word
“Property” shall include any portion of the Property and any interest therein,
and the phrases “attorneys’ fees”, “legal fees” and “counsel fees” shall include
any and all attorneys’, paralegal and law clerk fees and disbursements,
including, but not limited to, fees and disbursements at the pre-trial, trial
and appellate levels incurred or paid by Lender in protecting its interest in
the Property, the Leases and the Rents and enforcing its rights hereunder.

 

30

--------------------------------------------------------------------------------


 


ARTICLE XV

MISCELLANEOUS PROVISIONS


 


15.1                           NO ORAL CHANGE.  THIS MORTGAGE, AND ANY
PROVISIONS HEREOF, MAY NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED,
DISCHARGED OR TERMINATED ORALLY OR BY ANY ACT OR FAILURE TO ACT ON THE PART OF
BORROWER OR LENDER, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT OF ANY MODIFICATION, AMENDMENT, WAIVER, EXTENSION,
CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.


 


15.2                           SUCCESSORS AND ASSIGNS.  THIS MORTGAGE SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF BORROWER AND LENDER AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS FOREVER.


 


15.3                           INAPPLICABLE PROVISIONS.  IF ANY TERM, COVENANT
OR CONDITION OF THE LOAN AGREEMENT, THE NOTE OR THIS MORTGAGE IS HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE LOAN AGREEMENT, THE NOTE
AND THIS MORTGAGE SHALL BE CONSTRUED WITHOUT SUCH PROVISION.


 


15.4                           HEADINGS, ETC.  THE HEADINGS AND CAPTIONS OF
VARIOUS SECTIONS OF THIS MORTGAGE ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE
NOT TO BE CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF
THE PROVISIONS HEREOF.


 


15.5                           NUMBER AND GENDER.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUNS USED HEREIN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE OR NEUTER FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL
INCLUDE THE PLURAL AND VICE VERSA.


 


15.6                           SUBROGATION.  IF ANY OR ALL OF THE PROCEEDS OF
THE NOTE HAVE BEEN USED TO EXTINGUISH, EXTEND OR RENEW ANY INDEBTEDNESS
HERETOFORE EXISTING AGAINST THE PROPERTY, THEN, TO THE EXTENT OF THE FUNDS SO
USED, LENDER SHALL BE SUBROGATED TO ALL OF THE RIGHTS, CLAIMS, LIENS, TITLES,
AND INTERESTS EXISTING AGAINST THE PROPERTY HERETOFORE HELD BY, OR IN FAVOR OF,
THE HOLDER OF SUCH INDEBTEDNESS AND SUCH FORMER RIGHTS, CLAIMS, LIENS, TITLES,
AND INTERESTS, IF ANY, ARE NOT WAIVED BUT RATHER ARE CONTINUED IN FULL FORCE AND
EFFECT IN FAVOR OF LENDER AND ARE MERGED WITH THE LIEN AND SECURITY INTEREST
CREATED HEREIN AS CUMULATIVE SECURITY FOR THE REPAYMENT OF THE DEBT, THE
PERFORMANCE AND DISCHARGE OF BORROWER’S OBLIGATIONS HEREUNDER, UNDER THE LOAN
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE PERFORMANCE AND
DISCHARGE OF THE OTHER OBLIGATIONS.


 


15.7                           ENTIRE AGREEMENT.  THE NOTE, THE LOAN AGREEMENT,
THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING
AND AGREEMENT BETWEEN BORROWER AND LENDER WITH RESPECT TO THE TRANSACTIONS
ARISING IN CONNECTION WITH THE DEBT AND SUPERSEDE ALL PRIOR WRITTEN OR ORAL
UNDERSTANDINGS AND AGREEMENTS BETWEEN BORROWER AND LENDER WITH RESPECT THERETO. 
BORROWER HEREBY ACKNOWLEDGES THAT, EXCEPT AS INCORPORATED IN WRITING IN THE
NOTE, THE LOAN AGREEMENT, THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS, THERE ARE
NOT, AND WERE NOT, AND NO PERSONS ARE OR WERE AUTHORIZED BY LENDER TO MAKE, ANY
REPRESENTATIONS, UNDERSTANDINGS,

 

31

--------------------------------------------------------------------------------


 


STIPULATIONS, AGREEMENTS OR PROMISES, ORAL OR WRITTEN, WITH RESPECT TO THE
TRANSACTION WHICH IS THE SUBJECT OF THE NOTE, THE LOAN AGREEMENT, THIS MORTGAGE
AND THE OTHER LOAN DOCUMENTS.


 


15.8                           LIMITATION ON LENDER’S RESPONSIBILITY.  NO
PROVISION OF THIS MORTGAGE SHALL OPERATE TO PLACE ANY OBLIGATION OR LIABILITY
FOR THE CONTROL, CARE, MANAGEMENT OR REPAIR OF THE PROPERTY UPON LENDER, NOR
SHALL IT OPERATE TO MAKE LENDER RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED ON
THE PROPERTY BY THE TENANTS OR ANY OTHER PERSON, OR FOR ANY DANGEROUS OR
DEFECTIVE CONDITION OF THE PROPERTY, OR FOR ANY NEGLIGENCE IN THE MANAGEMENT,
UPKEEP, REPAIR OR CONTROL OF THE PROPERTY RESULTING IN LOSS OR INJURY OR DEATH
TO ANY TENANT, LICENSEE, EMPLOYEE OR STRANGER.  NOTHING HEREIN CONTAINED SHALL
BE CONSTRUED AS CONSTITUTING LENDER A “MORTGAGEE IN POSSESSION.”


 


15.9                           CROSS-DEFAULT/CROSS-COLLATERALIZATION.  ALL THE
TERMS AND CONDITIONS SET FORTH IN SECTION 9.8 OF THE LOAN AGREEMENT ARE HEREBY
MADE A PART OF THIS MORTGAGE TO THE SAME EXTENT AND WITH THE SAME FORCE AS IF
FULLY SET FORTH HEREIN.


 


ARTICLE XVI

SPECIAL WASHINGTON PROVISIONS


 


16.1                           SPECIAL STATE PROVISIONS.  IN THE EVENT OF ANY
INCONSISTENCIES OR CONFLICTS BETWEEN THE TERMS AND CONDITIONS OF THIS
ARTICLE XVI AND ANY OTHER TERMS AND CONDITIONS OF THIS MORTGAGE, THE TERMS AND
CONDITIONS OF THIS ARTICLE XVI SHALL CONTROL AND BE BINDING.


 

[Signature Page Follows]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been executed by Borrower the day and year
first above written.

 

 

BORROWER:

 

 

 

MB LONGVIEW TRIANGLE, L.L.C.,a
Delaware limited liability company

 

 

 

By:

Minto Builders (Florida), Inc.,

 

 

a Florida corporation, its sole member

 

 

 

 

 

By:

/s/ Debra Palmer

 

 

Name:

Debra Palmer

 

 

Title:

Assistant Secretary

 

33

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF ILLINOIS                  

 

COUNTY OF                                

 

This document was acknowledged before me on February      , 2006, by
                              , the                                of Minto
Builders (Florida), Inc., a Florida corporation, the sole member of MB Longview
Triangle, LLC, a Delaware limited liability company, on behalf of said entity.

 

 

 

 

 

Notary Public, State of

 

 

My Commission Expires:

 

 

 

 

 

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

(the legal description follows on next page)

 

--------------------------------------------------------------------------------

 